

Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTION COPY
J.P.Morgan


SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
 
dated as of
 
December 15, 2015
 
among
 
SNAP-ON INCORPORATED
 
The Subsidiary Borrowers Party Hereto
 
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
CITIBANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents


and


BARCLAYS BANK PLC, MIZUHO BANK, LTD.,
ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents


___________________________


J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC., and
U.S. BANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS





 
Page
   
ARTICLE I DEFINITIONS
1
   
SECTION 1.01. DEFINED TERMS
1
SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS
25
SECTION 1.03. TERMS GENERALLY
25
SECTION 1.04. ACCOUNTING TERMS; GAAP
26
SECTION 1.05. AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
26
SECTION 1.06. LUXEMBOURG TERMS
27
   
ARTICLE II THE CREDITS
27
   
SECTION 2.01. COMMITMENTS
27
SECTION 2.02. LOANS AND BORROWINGS
28
SECTION 2.03. REQUESTS FOR REVOLVING BORROWINGS
28
SECTION 2.04. DETERMINATION OF DOLLAR AMOUNTS
29
SECTION 2.05. SWINGLINE LOANS
30
SECTION 2.06. LETTERS OF CREDIT
31
SECTION 2.07. FUNDING OF BORROWINGS
36
SECTION 2.08. INTEREST ELECTIONS
37
SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS
38
SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT
39
SECTION 2.11. PREPAYMENT OF LOANS
39
SECTION 2.12. FEES
40
SECTION 2.13. INTEREST
41
SECTION 2.14. ALTERNATE RATE OF INTEREST
42
SECTION 2.15. INCREASED COSTS
43
SECTION 2.16. BREAK FUNDING PAYMENTS
45
SECTION 2.17. TAXES
45
SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS
48
SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS
50
SECTION 2.20. EXPANSION OPTION
51
SECTION 2.21. MARKET DISRUPTION
52
SECTION 2.22. JUDGMENT CURRENCY
52
SECTION 2.23. DESIGNATION OF SUBSIDIARY BORROWERS
53
SECTION 2.24. DEFAULTING LENDERS
53
SECTION 2.25. EXTENSION OF MATURITY DATE.
54
SECTION 2.26. COMPETITIVE BID PROCEDURE.
56
SECTION 2.27. USE OF PROCEEDS.
58
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
58
   
SECTION 3.01. EXISTENCE, ETC.
58
SECTION 3.02. POWER AND AUTHORITY.
58
SECTION 3.03. NO CONTRAVENTION.
59
SECTION 3.04. EXECUTION, DELIVERY AND ENFORCEABILITY.
59
SECTION 3.05. FINANCIAL STATEMENTS.
59



 

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
(continued)
 

 
Page
   
SECTION 3.06. LITIGATION.
59
SECTION 3.07. MARGIN STOCK.
59
SECTION 3.08. INVESTMENT COMPANY.
59
SECTION 3.09. ANTI-CORRUPTION LAWS AND SANCTIONS.
59
SECTION 3.10. WORKS COUNCIL
60
SECTION 3.11. DOMICILIATION; CENTRE OF MAIN INTERESTS
60
   
ARTICLE IV CONDITIONS
61
   
SECTION 4.01. EFFECTIVE DATE
61
SECTION 4.02. EACH CREDIT EVENT
62
SECTION 4.03. DESIGNATION OF A SUBSIDIARY BORROWER
62
   
ARTICLE V AFFIRMATIVE COVENANTS
63
   
SECTION 5.01. COMPLIANCE WITH LAWS, ETC.
63
SECTION 5.02. PAYMENT OF TAXES, ETC.
63
SECTION 5.03. MAINTENANCE OF INSURANCE.
64
SECTION 5.04. PRESERVATION OF CORPORATE EXISTENCE, ETC.
64
SECTION 5.05. VISITATION RIGHTS.
64
SECTION 5.06. KEEPING OF BOOKS.
64
SECTION 5.07. MAINTENANCE OF PROPERTIES, ETC.
64
SECTION 5.08. REPORTING REQUIREMENTS.
64
   
ARTICLE VI NEGATIVE COVENANTS
66
   
SECTION 6.01. LIENS, ETC.
66
SECTION 6.02. MERGERS, ETC.
68
SECTION 6.03. ACCOUNTING CHANGES.
68
SECTION 6.04. [INTENTIONALLY OMITTED].
68
SECTION 6.05. FINANCIAL COVENANTS.
68
SECTION 6.06. OFAC AND ANTI-CORRUPTION LAWS
69
   
ARTICLE VII EVENTS OF DEFAULT
70
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
72
   
ARTICLE IX MISCELLANEOUS
74
   
SECTION 9.01. NOTICES
74
SECTION 9.02. WAIVERS; AMENDMENTS
76
SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER
78
SECTION 9.04. SUCCESSORS AND ASSIGNS
80
SECTION 9.05. SURVIVAL
84
SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
85
SECTION 9.07. SEVERABILITY
85
SECTION 9.08. RIGHT OF SETOFF
85
SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
86
SECTION 9.10. WAIVER OF JURY TRIAL
87



 
ii

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 


 

 
Page
   
SECTION 9.11. HEADINGS
87
SECTION 9.12. CONFIDENTIALITY
87
SECTION 9.13. USA PATRIOT ACT
88
SECTION 9.14. INTEREST RATE LIMITATION
88
SECTION 9.15. NO ADVISORY OR FIDUCIARY RESPONSIBILITY
89
SECTION 9.16. ATTORNEY REPRESENTATION
89
   
ARTICLE X COMPANY GUARANTEE
89



 

 
iii

--------------------------------------------------------------------------------

 



 
SCHEDULES:
         
Schedule 2.01
--
Commitments
Schedule 2.05
--
Swingline Sublimits
Schedule 6.01
--
List of Existing Liens



 
EXHIBITS:
         
Exhibit A
--
Form of Assignment and Assumption
Exhibit B-1
--
Form of Opinion of Foley & Lardner LLP
Exhibit B-2
--
Form of Opinion of General Counsel of the Company
Exhibit C-1
--
Form of Increasing Lender Supplement
Exhibit C-2
--
Form of Augmenting Lender Supplement
Exhibit D-1
--
Competitive Bid Note
Exhibit D-2
--
Revolving Credit Note
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
Form of Borrowing Subsidiary Agreement
Exhibit F-2
--
Form of Borrowing Subsidiary Termination
Exhibit G-1
--
Form of Borrowing Request
Exhibit G-2
--
Form of Interest Election Request
Exhibits H-1-4
--
U.S. Tax Compliance Certificates


 
iv

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT (this “Agreement”) dated
as of December 15, 2015 among SNAP-ON INCORPORATED, a Delaware corporation, the
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIBANK,
N.A. and U.S. BANK NATIONAL ASSOCIATION, as Syndication Agents and BARCLAYS BANK
PLC, MIZUHO BANK, LTD., ROYAL BANK OF CANADA and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Documentation Agents.
 
WHEREAS, the Company, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated Five Year Credit Agreement, dated as of September 27, 2013 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).
 
WHEREAS, the Company, the Lenders, the Departing Lender (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the obligations under the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement; and (iii) set
forth the terms and conditions under which the Lenders will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Borrowers and (b) that the Departing Lender shall cease to be a party to the
Existing Credit Agreement as evidenced by its execution and delivery of its
Departing Lender Signature Page.
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company outstanding thereunder, which shall
be payable in accordance with the terms hereof.
 
WHEREAS, it is also the intent of the Company to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Acquisition” means, with respect to any Person, the purchase or other
acquisition by such Person, by any means whatsoever (including by merger or
consolidation (where the Company or any of its Subsidiaries is ultimately the
surviving or continuing entity), devise, bequest, gift, through a dividend or
otherwise), of (a) stock of, or other equity securities of, any other Person if,
immediately thereafter, such other Person would be a Subsidiary of such Person,
(b) any business, going concern or division or segment thereof, or (c) the
Property of any other Person other than in the ordinary course of business,
provided, however, that no acquisition of substantially all of the assets of
such other Person shall be deemed to be in the ordinary course of
business.  “Acquired” shall have a correlative meaning.  Notwithstanding the
foregoing, “Acquisition” shall not include any transaction or series of related
transactions solely among the Company and/or one or more of its Subsidiaries.
 

 
 

--------------------------------------------------------------------------------

 
 
“Additional Commitment Lender” has the meaning assigned to such term in Section
2.25(d).
 
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, as to any Person at any date, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person as of such date.  For purposes of this definition, the term “control”
(including the terms “controlling”, “controlled by” and “under common control
with”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
 
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$700,000,000.
 
“Agreed Currencies” means with respect to (a) Revolving Loans, Agreed Loan
Currencies, (b) Letters of Credit, Agreed LC Currencies, and (c) any Competitive
Loan, Agreed Loan Currencies and any other currency that is requested by the
Borrower and agreed to by the Lender providing such Competitive Loan.
 
“Agreed LC Currencies” means (a) the Agreed Loan Currencies and (b) any other
currency that is (i) readily available and freely transferable and convertible
into Dollars and (ii) agreed to by the Company, the Administrative Agent and the
relevant Issuing Bank.
 
 “Agreed Loan Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Swiss Francs, (v) Canadian Dollars, (vi) Australian Dollars, (vii) Japanese
Yen and (viii) any other currency that is (x) a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars, (y) available in the London interbank deposit market and (z) agreed to
by the Administrative Agent and each of the Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth in the
definition of “LIBO Rate”.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively.
 

 
2

--------------------------------------------------------------------------------

 
 
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption.
 
“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $16,700,000, (ii) with
respect to U.S. Bank National Association, in its capacity as an Issuing Bank
under this Agreement, $16,700,000, (iii) with respect to Citibank, N.A., in its
capacity as an Issuing Bank under this Agreement, $16,700,000, and (iv) with
respect to any other Person that becomes an Issuing Bank pursuant to the terms
of this Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of the Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Company and such Issuing Bank).
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread” or “ABR Spread” or “Facility Fee Rate”, as the case may
be, based upon the Pricing Level applicable on such date:
 
Pricing Level
Facility Fee Rate
Eurocurrency Spread
 
ABR Spread
Level I
 
0.055%
0.695%
0%
Level II
0.070%
0.805%
 
0%
Level III
 
0.09%
0.91%
0%
Level IV
0.125%
1.00%
 
0%
Level V
 
0.15%
1.10%
0.10%




 
3

--------------------------------------------------------------------------------

 
 
For purposes hereof: (i) Pricing Level I, Leverage Level 1 and Ratings Level A
are equivalent and correspond to each other, (ii) Pricing Level II, Leverage
Level 2 and Ratings Level B are equivalent and correspond to each other, (iii)
Pricing Level III, Leverage Level 3 and Ratings Level C are equivalent and
correspond to each other, (iv) Pricing Level IV, Leverage Level 4 and Ratings
Level D are equivalent and correspond to each other and (v) Pricing Level V,
Leverage Level 5 and Ratings Level E are equivalent and correspond to each
other.


At any time of determination, the Pricing Level shall be determined by reference
to the Leverage Level or the Ratings Level, as the Company shall from time to
time elect by written notice to the Administrative Agent, and any change in
Pricing Level resulting from such election by the Company shall be effected as
promptly as practicable by the Administrative Agent after receiving such written
election from the Company.


Leverage Level Determination


Leverage Level
Consolidated Net Debt to EBITDA Ratio
 
Level 1
 
< 0.50 to 1.00
Level 2
≥ 0.50 to 1.00 but
< 1.00 to 1.00
Level 3
≥ 1.00 to 1.00 but
< 1.75 to 1.00
Level 4
≥ 1.75 to 1.00 but
< 2.50 to 1.00
Level 5
 
≥ 2.50 to 1.00
 



If at any time the Company fails to deliver the quarterly or annual financial
statements or compliance certificates required under Section 5.08 on or before
the date such statements or certificates are due, Leverage Level 5 shall be
deemed applicable for the period commencing three (3) Business Days after such
required date of delivery and ending on the date which is three (3) Business
Days after such statements or certificates are actually delivered, after which
the Leverage Level shall be determined in accordance with this definition.


Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days after the Administrative Agent has
received the applicable financial statements and certificates (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).


Notwithstanding anything to the contrary set forth in this definition, Leverage
Level 3 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Company’s first full
fiscal quarter ending after the date of this Agreement and adjustments to the
Leverage Level then in effect shall thereafter be effected in accordance with
the terms of this definition.


Ratings Level Determination

 
4

--------------------------------------------------------------------------------

 

 
Ratings Level
Public Debt Ratings
(S&P / Moody’s / Fitch)
 
Level A
A+ / A1 / A+ or higher
 
Level B
 
A / A2 / A
Level C
 
A- / A3 / A-
Level D
BBB+ / Baa1 / BBB+
 
Level E
 
BBB / Baa2 / BBB or lower



For purposes of the foregoing, (a) if only one of S&P, Moody’s or Fitch shall
have in effect a Public Debt Rating, the Ratings Level shall be determined by
reference to the available rating; (b) if none of S&P, Moody’s or Fitch shall
have in effect a Public Debt Rating, the Ratings Level will be set in accordance
with Level E; (c) if the Company is rated by all three rating agencies and the
ratings established by each of S&P, Moody’s and Fitch shall fall within three
different Levels in the immediately foregoing table (such Level A, Level B,
Level C, Level D and Level E, collectively, the “Levels” and each a “Level”),
the Ratings Level shall be based upon the intermediate Level; (d) if the Company
is rated by all three rating agencies and two out of the three ratings of S&P,
Moody’s and Fitch are at the same Level, then the Ratings Level shall be based
on such Level, (e) if only two ratings from S&P, Moody’s and Fitch are available
and such ratings fall within different Levels, then the Ratings Level shall be
based on the higher rating unless such ratings differ by two or more Levels, in
which case the applicable Ratings Level will be deemed to be one Level below the
higher of such Levels, (f) if any rating established by S&P, Moody’s or Fitch
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; (g)
if S&P, Moody’s or Fitch shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P, Moody’s
or Fitch, as the case may be, shall refer to the then equivalent rating by S&P,
Moody’s or Fitch, as the case may be (and if there is no such equivalent rating,
to the rating most recently in effect prior to such change); and (h) if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect the unavailability of ratings from such rating agency
and, pending the effectiveness of such amendment, the Ratings Level shall be
determined by reference to the rating (and the Level applicable thereto) most
recently in effect prior to such cessation.


“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Approved Jurisdictions” means the United States, Germany, Luxembourg and the
Netherlands.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“AUD Rate” means, for any Loans denominated in Australian Dollars, the AUD
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate or the applicable Reference Bank Rate or such other
rate as determined pursuant to the terms of Section 2.14, as applicable.
 

 
5

--------------------------------------------------------------------------------

 
 
“AUD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of such
rate) for bills of exchange with a tenor equal to such Interest Period displayed
on page BBSY of the Reuters screen (or, in the event such rate does not appear
on a Reuters page or screen, on any successor or substitute page on such screen
or service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion and applied generally by
the Administrative Agent to other credit facilities for which it acts as
administrative agent for purposes of determining such rate) at or about 11:00
a.m. (Sydney, Australia time) on the Quotation Day for such Interest Period.
 
“Augmenting Lender” is defined in Section 2.20.
 
“Australian Dollars” means the lawful currency of Australia.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action for the purpose of effecting, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means the Company or any Subsidiary Borrower.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date as to which a single
Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in substantially the form attached hereto as
Exhibit G-1 or such other form as the Administrative Agent may approve from time
to time.
 
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
 
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
 

 
6

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
 
“Canadian Dollars” means the lawful currency of Canada.
 
“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate, or the applicable Reference Bank Rate or such
other rate as determined pursuant to the terms of Section 2.14(a), as
applicable.
 
“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate, which in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period (as adjusted by the Administrative Agent after 10:00 a.m. (Toronto,
Ontario time) to reflect any error in the posted rate of interest or in the
posted average annual rate of interest); provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent generally to
raise Canadian Dollars for the applicable Interest Period as of 10:00 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.
 
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, except to the extent they are merely proposed and not in
effect, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 

 
7

--------------------------------------------------------------------------------

 
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Company” means Snap-on Incorporated, a Delaware corporation.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.26.
 
“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit D-1 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Loan made by such Lender.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.26.
 
“Competitive Loan” means a Loan made pursuant to Section 2.26.
 
“Computation Date” is defined in Section 2.04.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Net Debt to EBITDA Ratio” is defined in Section 6.05(b).
 
“Country Risk Event”  means:
 
(i)           any law, action or failure to act by any Governmental Authority in
any Borrower’s or Letter of Credit beneficiary’s country which has the effect
of:


(a)           changing the obligations of any Issuing Bank or the Lenders under
the relevant Letter of Credit, the Agreement or any of the other Loan Documents
as originally agreed or otherwise creating any additional liability, cost or
expense to any Issuing Bank, the Lenders or the Administrative Agent from that
which exists on the Effective Date,


(b)           changing the ownership or control by such Borrower or Letter of
Credit beneficiary of its business, or

 
8

--------------------------------------------------------------------------------

 
 
(c)           preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;


(ii)           force majeure; or


(iii)           any similar event
 
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or such Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders or any other Lender.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade and similar
accounts payables that do not constitute “Debt” under any other clause in this
definition, (ii) accrued expenses arising in the ordinary course of business,
employee compensation and pension obligations and other obligations arising from
employee benefit agreements and programs, (iii) earn-outs and holdbacks and (iv)
customer advances), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all non-contingent
reimbursement obligations of such Person in respect of acceptances, letters of
credit (other than trade letters of credit) or similar extensions of credit, to
the extent such non-contingent reimbursement obligations exceed $25,000,000 in
the aggregate, (g) all net obligations of such Person in respect of Hedge
Agreements, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(4) otherwise to assure a creditor against loss, provided that, if the guaranty
or other agreement provides for limited recourse to such Person for such Debt,
it shall be taken into account only to the extent of such recourse, and (i) all
Debt referred to in clauses (a) through (h) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt, provided that, if such Person has
not assumed or become liable for the payment of such Debt, it shall be taken
into account only to the extent of the lesser of the outstanding amount of such
Debt and the book value or fair market value, whichever is greater, of the
property subject to such Lien; provided, further, however, that the term “Debt”
shall not include (x) obligations incurred in connection with a Permitted
Receivables Financing or (y) defeased and/or discharged indebtedness.
 

 
9

--------------------------------------------------------------------------------

 
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within three (3)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Company or the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Departing Lender” means the lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
 
“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
 
“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction
designated from time to time by the Administrative Agent due to operational
limitations relating to the ability to fund ABR Loans to such Foreign Subsidiary
Borrower.
 
“Designated Loan” means a Revolving Loan denominated in Dollars to a Designated
Foreign Subsidiary Borrower.
 
“Designated Persons” means any Person listed on a Sanctions List.
 
“Disqualified Institutions” means Persons that are reasonably determined by the
Company to be competitors of the Company or its Subsidiaries and which have been
specifically identified by the Company to the Administrative Agent and the
Lenders in writing prior to the Effective Date; provided that, the Company, by
notice to the Administrative Agent and the Lenders after the Effective Date,
shall be permitted to supplement from time to time in writing by name the list
of Persons that are Disqualified Institutions to the extent that the Persons
added by such supplements are competitors (or Affiliate thereof, to the extent
such Affiliate (x) is clearly identifiable as an affiliate of such competitor on
the basis of such Affiliate’s name and (y) is not a bona fide debt investment
fund that is an Affiliate of such competitor) of the Company or its
Subsidiaries, and each such supplement shall become effective two (2) Business
Days after delivery thereof to the Administrative Agent and the Lenders
(including through an Electronic System), but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans).  It is understood and agreed that the Administrative Agent shall
have no responsibility or liability to determine or monitor whether any Lender
or potential Lender is a Disqualified Institution.
 

 
10

--------------------------------------------------------------------------------

 
 
“Disregarded Entity” means an entity that, pursuant to Treas. Reg.
§ 301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.
 
“Documentation Agent” means each of Barclays Bank PLC, Mizuho Bank, Ltd., Royal
Bank of Canada and Wells Fargo Bank, National Association, in its capacity as
documentation agent for the credit facility evidenced by this Agreement.
 
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, or any state thereof or
the District of Columbia.
 
“Dutch Borrower” means any Borrower that is incorporated under the laws of the
Netherlands or otherwise exists in the Netherlands.
 
“Dutch CRR” means the Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.
 
“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the Dutch CRR by the competent authority/ies:  an
entity which (x) assumes existing rights and/or obligations vis-à-vis a Dutch
Borrower, the value of which is at least €100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least
€100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the Dutch CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.
 
“EBITDA” means, for any period of four consecutive fiscal quarters, net income
(or net loss) plus the sum of (a) interest expense, (b) taxes on or measured by
income (including franchise taxes imposed in lieu of income taxes), (c)
depreciation expense, (d) amortization expense, (e) all non-cash losses,
expenses and charges, (f) all extraordinary, non-recurring or unusual cash
losses up to an aggregate amount per four consecutive fiscal quarters of the
greater of (i) $75,000,000 and (ii) an amount equal to 10% of EBITDA of the
Company and its Subsidiaries for such period of four consecutive fiscal quarters
before giving effect to this clause (f), (g) fees and expenses incurred during
such period in an aggregate amount not to exceed $25,000,000 in connection with
an Acquisition permitted hereunder and (h) with respect to each Acquisition,
demonstrable cost savings and cost synergies (in each case, net of continued
associated expenses) that, as of the date of calculation with respect to such
period, are anticipated by the Company in good faith to be realized within
18 months following such Acquisition, net of the amount of any such cost savings
and cost synergies otherwise included, or added back, pursuant to this
definition, provided that (A) the amount added back under this clause (h) with
respect to any period may not exceed five percent (5%) of EBITDA for such period
(as calculated without giving effect to this clause (h)), (B) such cost savings
and cost synergies have been reasonably detailed by the Company in the
applicable compliance certificate furnished by the Company pursuant to clauses
(i) or (ii) of Section 5.08, and (C) if any cost savings or cost synergies
included in any pro forma calculations based on the anticipation that such cost
synergies or cost savings will be achieved within such 18-month period shall at
any time cease to be reasonably anticipated by the Company to be so achieved,
then on and after such time pro forma calculations required to be made hereunder
shall not reflect such cost synergies or cost savings, minus all extraordinary,
non-recurring or unusual non-cash gains, all determined in accordance with GAAP
for such period.  For the purposes of calculating EBITDA for any period, if
during such period the Company or any Subsidiary shall have made an acquisition
or a disposition, EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such acquisition or disposition occurred on the first
day of such period. “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02).
 

 
11

--------------------------------------------------------------------------------

 
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any Issuing Bank or any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
 
“Eligible Subsidiary” means any (i) Subsidiary organized under the laws of an
Approved Jurisdiction and (ii) Foreign Subsidiary that is approved from time to
time by the Administrative Agent and each of the Lenders.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health or safety
with respect to the environment or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health or safety with respect to the environment or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 

 
12

--------------------------------------------------------------------------------

 
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding waiver with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination is made that any Plan is in “at risk” status (within
the meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
 
“EU” means the European Union.
 
“euro” and/or “EUR” means the single currency of the Participating Member
States.
 
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate (or, in the case of Competitive Loans, the
LIBO Rate) except pursuant to clause (c) of the definition of “Alternate Base
Rate”.
 
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies which is a Foreign Currency and each Designated Loan,
the office, branch, affiliate or correspondent bank of the Administrative Agent
for such currency or Designated Loan, as applicable, as specified from time to
time by the Administrative Agent to the Company and each Lender.
 

 
13

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning assigned to such term in Article VII;
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition has been satisfied.
 
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower or any guarantor under any Loan
Document, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed by the
jurisdiction under the laws of which such recipient is organized or in which it
has a principal office or, in the case of any Lender, in which its applicable
lending office is located or (ii) that are Other Connection Taxes, (b) in the
case of a Lender, any U.S. federal withholding Tax that is imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender becomes a party to this Agreement (other than pursuant to
an assignment request by the Company or any other Borrower under Section
2.19(b)) or (ii) designates a new lending office, except in each case to the
extent that such Lender (or its assignor, if any) was entitled, immediately
before the designation of a new lending office (or an assignment), to receive
additional amounts pursuant to Section 2.17(a), (c) Taxes attributable to such
recipient’s failure to comply with Section 2.17(d) and (d) any U.S. federal
withholding tax that is imposed under FATCA.
 
“Existing Credit Agreement” is defined in the recitals hereof.
 
“Extended Maturity Date” has the meaning assigned to such term in Section
2.25(a).
 
“Extending Lender” has the meaning assigned to such term in Section 2.25(b).
 
“Extension Availability Period” means the period beginning on the Effective Date
and ending on the five year anniversary thereof.
 
“Extension Date” has the meaning assigned to such term in Section 2.25(a).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“FRBNY” means the Federal Reserve Bank of New York.
 

 
14

--------------------------------------------------------------------------------

 
 
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
 
“Financial Officer” means the Chief Financial Officer, the Controller, any
Assistant Controller, the Treasurer or any Assistant Treasurer, in each case of
the Company.
 
“Fitch” means Fitch Ratings, Inc.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Foreign Currencies” means each Agreed Currency other than Dollars.
 
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn, available and unexpired amount of all
outstanding Foreign Currency Letters of Credit at such time plus (b) the
aggregate principal Dollar Amount of all LC Disbursements in respect of Foreign
Currency Letters of Credit that have not yet been reimbursed at such time.
 
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
 
“Foreign Lender” means a Lender that is neither a U.S. Person nor a Disregarded
Entity that is treated for U.S. federal income Tax purposes as having as its
sole owner a Person that is a U.S. Person.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Foreign Subsidiary Borrower” means any Borrower that is a Foreign Subsidiary.
 
“GAAP” means generally accepted accounting principles as from time to time in
effect in the United States of America.
 
“German Borrower” means any Borrower that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15
German Foreign Trade Act (Außenwirtschaftsgesetz) (including its directors,
managers, officers, agents and employees).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 

 
15

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Increasing Lender” is defined in Section 2.20.
 
“Incremental Term Loan” is defined in Section 2.20.
 
“Incremental Term Loan Amendment” is defined in Section 2.20.
 
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by any Loan Party under any Loan Document and (b)
Other Taxes.
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information Memorandum” means the Confidential Information Memorandum dated
November 2015 relating to the Company and the Transactions.
 
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in
substantially the form attached hereto as Exhibit G-2 or such other form as the
Administrative Agent may approve from time to time.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date, (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the day that is
one week thereafter or the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or such other period of time
as is acceptable to each of the Lenders), as the applicable Borrower may elect
and (b) with respect to any Fixed Rate Borrowing, the period (which shall not be
less than seven (7) days or more than the later of (i) one hundred and eighty
(180) days after the date of such Fixed Rate Borrowing and (ii) the Maturity
Date) commencing on the date of such Borrowing and ending on the date specified
in the applicable Competitive Bid Request; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 

 
16

--------------------------------------------------------------------------------

 
 
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available for the applicable currency) that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
for the shortest period (for which the applicable Screen Rate is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.  When determining the rate for a period which is less than
the shortest period for which the applicable Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) from such commercially recognized service as
the Administrative Agent may select in a manner consistent with that applied by
the Administrative Agent generally to substantially similar credit facilities
for which it acts as administrative agent.
 
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., U.S.
Bank National Association, and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“Japanese Yen” or “JPY” means the lawful currency of Japan.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time which are then
available plus (b) the aggregate Dollar Amount of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Company at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
 
“Lender Notice Date” has the meaning assigned to such term in Section 2.25(b).
 

 
17

--------------------------------------------------------------------------------

 
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders and the Issuing
Banks.  For the avoidance of doubt, the term “Lenders” excludes the Departing
Lender.
 
“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.
 
“Leverage Ratio” means the ratio of Consolidated Net Debt to the sum of
Consolidated Net Debt plus total equity excluding any accumulated other
comprehensive income or loss.
 
“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such LIBOR Quoted Currency and Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (b) any
Eurocurrency Borrowing denominated in any Non-Quoted Currency and for any
applicable Interest Period, the applicable Local Screen Rate for such Non-Quoted
Currency on the Quotation Day for such Non-Quoted Currency and Interest Period;
provided that, if any Local Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBOR Screen Rate or Local Screen Rate, as applicable, for
such currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.
 
“LIBOR Quoted Currency” means (i) Dollars, (ii) euro, (iii) British Pounds
Sterling, (iv) Swiss Francs and (v) Japanese Yen.
 
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of similar preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor
(excluding operating leases) and any easement, right of way or other encumbrance
on title to real property.
 
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, any promissory notes executed and delivered
pursuant to Section 2.10(d) and any and all other instruments and documents
executed and delivered in connection with any of the foregoing.
 
“Loan Parties” means, collectively, the Borrowers.
 

 
18

--------------------------------------------------------------------------------

 
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, it being understood that conversions and continuations of Loans are
not Loans hereunder.
 
“Local Screen Rate” means any of the AUD Screen Rate and the CDOR Screen Rate.
 
“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans) and (ii) local
time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency and Designated Loans (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).
 
“Luxembourg” means the Grand-Duchy of Luxembourg.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Company and its Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Company and its Subsidiaries taken as a whole, (b) the rights and remedies of
the Administrative Agent or any Lender against the Company under this Agreement
or any Note or (c) the ability of the Company to perform its obligations under
this Agreement or any Note.
 
“Material Subsidiary” means any Subsidiary of the Company having, as of the end
of the Company’s most recently completed fiscal year, (a) assets (after
elimination of intercompany assets) with a book value of not less than 10% of
the total book value of the assets of the Company and its Subsidiaries, taken as
a whole, or (b) gross revenue (after elimination of intercompany revenues) of
not less than 10% of the total (gross) revenue of the Company and its
Subsidiaries, taken as a whole.
 
“Maturity Date” means December 15, 2020, subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.25.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 

 
19

--------------------------------------------------------------------------------

 
 
 “Net Debt” means Consolidated Debt of the Company and its Subsidiaries, minus
100% of domestic cash and cash equivalents and 70% of foreign cash and cash
equivalents to the extent the same can be repatriated to the United States, in
each case, to the extent that such cash and cash equivalents (i) are not subject
to any Lien in favor of any creditor (other than any Lien of the type
contemplated by clause (a) of the definition of “Permitted Lien” or by
Section 6.01(viii)) and (ii) exceed, in the aggregate after giving effect to
clause (i), $25,000,000.
 
“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower occurring by reason of (i) any law, action or
requirement of any Governmental Authority in such Borrower’s or such Letter of
Credit beneficiary’s country, or (ii) any agreement in relation to clause (i),
in each case to the extent calculated by reference to the aggregate Revolving
Credit Exposures outstanding prior to such increase.
 
“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(b).
 
“Non-Quoted Currency” means (i) Australian Dollars and (ii) Canadian Dollars.
 
“Note” means a Revolving Credit Note or a Competitive Bid Note.
 
“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders, any of the Issuing Banks, any indemnified party and the
Administrative Agent, individually or collectively, under this Agreement or any
of the other Loan Documents or in respect of any of the Loans made or
reimbursement obligations incurred or any of the Letters of Credit or other
instruments at any time evidencing any thereof.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, but excluding Excluded Taxes.
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
 
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other relevant period of time) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Credit Event.
 

 
20

--------------------------------------------------------------------------------

 
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
if the same shall not be delinquent for more than 60 days or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
action and for which appropriate reserves are being maintained; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, landlord’s,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are either (i) not overdue for a
period of more than 90 days or (ii) are being contested in good faith and by
appropriate action and as to which appropriate reserves are being maintained;
(c) Liens to secure obligations under workers’ compensation laws, unemployment
insurance, old age pensions, or other social security or retirement benefits, or
similar legislation or to secure public or statutory obligations (including any
Lien created in connection with pension liabilities or partial retirement
liabilities (Altersteilzeitverpflichtungen) pursuant to the German Partial
Retirement Act (Altersteilzeitgesetz) or in connection with time credits
(Wertguthaben) pursuant to section 7(e) of the German Social Code
(Sozialgesetzbuch IV)); and (d) easements, restrictions, rights of way, minor
defects or irregularities in title and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
 
“Permitted Receivables Financing” means any financing pursuant to which the
Company or any Subsidiary or Subsidiaries of the Company may sell, convey or
otherwise transfer to a Receivables Subsidiary or any other Person, or grant a
security interest in, any accounts receivable, general intangibles, chattel
paper or other financial assets (and related rights and assets) of the Company
or such Subsidiary or Subsidiaries, provided that such financing shall be with
limited or no recourse to the Company and its Subsidiaries (other than the
Receivables Subsidiary) except to the extent customary (in the reasonable
judgment of the Company) for such transactions.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 

 
21

--------------------------------------------------------------------------------

 
 
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Pounds Sterling” means the lawful currency of the United Kingdom.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Public Debt Rating” means the rating that has been most recently announced by
S&P, Moody’s or Fitch, as the case may be, for any class of non-credit enhanced
long-term senior unsecured debt issued by the Company (or if no such rating is
then in effect with respect to such debt, then the corporate, issuer or similar
rating with respect to the Company that has been most recently announced by S&P,
Moody’s or Fitch, as the case may be) or, if any such rating agency shall have
issued more than one such rating, the lowest such rating issued by such rating
agency.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day that is generally treated as the rate fixing
day by market practice in the applicable interbank market, as determined by the
Administrative Agent.
 
“Receivables Subsidiary” means a bankruptcy remote, special purpose wholly owned
Subsidiary of the Company (or another wholly-owned Subsidiary of the Company)
formed in connection with a Permitted Receivables Financing.
 
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
five decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
 
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company, in a manner consistent
with that applied by the Administrative Agent generally to substantially similar
credit facilities for which it acts as administrative agent.  No Lender shall be
obligated to be a Reference Bank without its consent.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time; provided that for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then,
(i) as to each Lender, clause (a) of the definition of Swingline Exposure shall
only be applicable for purposes of determining its Revolving Credit Exposure to
the extent such Lender shall have funded its participation in the outstanding
Swingline Loans and (ii) the outstanding Competitive Loans of the Lenders shall
be included in their respective Revolving Credit Exposures in determining the
Required Lenders; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is a Borrower or any Affiliate of the Company shall be disregarded.
 

 
22

--------------------------------------------------------------------------------

 
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.10(d)
in substantially the form of Exhibit D-2 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Loans
made by such Lender.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sanctioned Country” means a country or territory which is at any relevant time
subject to Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).
 
“Sanctions” means:
 
(a)           economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the US government and administered
by OFAC; and
 
(b)           economic or financial sanctions imposed, administered or enforced
from time to time by the US State Department, the US Department of Commerce, the
US Department of the Treasury or other relevant sanctions authority.
 
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by any other U.S. government entity or other relevant
sanctions authority, in each case as the same may be amended, supplemented or
substituted from time to time.
 
“Screen Rates” means the LIBOR Screen Rate and the Local Screen Rates.
 
“SEC” means the Securities and Exchange Commission of the United States or such
other Governmental Authority succeeding to the functions thereof.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any  ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 

 
23

--------------------------------------------------------------------------------

 
 
“Specified Quarter” means a fiscal quarter of the Company during which an
Acquisition has been consummated and the aggregate consideration paid or to be
paid in respect of such Acquisition is equal to or greater than $250,000,000.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including anyarginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal.  Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the
Board.  Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement, and the Administrative Agent shall notify the Company promptly of
any such adjustment.
 
“Subsidiary” of any Person at any date means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) as of
such date more than 50% of (a) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Subsidiary Borrower” means any Subsidiary that becomes a Subsidiary Borrower
pursuant to Section 2.23 and that has not ceased to be a Subsidiary Borrower
pursuant to such Section.
 
“Swingline Sublimit” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.05 hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Sublimit in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(iv) (provided that, in the case of each of the
foregoing clauses (i) and (ii), any increase in the Swingline Sublimit with
respect to any Lender shall only require the consent of the Company and such
Lender).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the
total  Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).
 
“Swingline Lenders” means JPMorgan Chase Bank, N.A., Citibank, N.A. and U.S.
Bank National Association, each in its capacity as a lender of Swingline Loans
hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 

 
24

--------------------------------------------------------------------------------

 
 
“Swiss Francs” means the lawful currency of Switzerland.
 
“Syndication Agent” means each of Citibank, N.A. and U.S. Bank National
Association  in its capacity as syndication agent for the credit facility
evidenced by this Agreement.
 
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
 
“U.S. Lender” means a Lender that is not a Foreign Lender.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 

 
25

--------------------------------------------------------------------------------

 
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied without giving effect to such change
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein (including
computations in respect of compliance with Section 6.05) shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Company or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof and (iii) without giving
effect to any change to, or modification of, GAAP which would require the
capitalization of leases characterized as “operating leases” as of the Effective
Date (it being understood and agreed, for the avoidance of doubt, financial
statements delivered pursuant to Sections 5.08(i) and 5.08(ii) shall be prepared
without giving effect to this sentence).
 
SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement.  The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation.  All “Advances” (the
“Existing Loans”) made and obligations incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Obligations under (and shall be governed by the terms of) this Agreement and
the other Loan Documents.  Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Agent”, the “Agreement”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit exposure under the Existing
Credit Agreement as are necessary in order that each such Lender’s Revolving
Credit Exposure and outstanding Revolving Loans hereunder reflects such Lender’s
Applicable Percentage of the outstanding aggregate Revolving Exposures on the
Effective Date (without the necessity of executing and delivering any Assignment
and Assumption or the payment of any processing or recordation fee) and (c) the
Existing Loans of the Departing Lender shall be repaid in full (accompanied by
any accrued and unpaid interest and fees thereon), the Departing Lender’s
“Commitment” under the Existing Credit Agreement shall be terminated and the
Departing Lender shall not be a Lender hereunder (provided, however, that the
Departing Lender shall continue to be entitled to the benefits of Sections 2.11,
2.14 and 8.04) and (d) the Company hereby agrees to compensate each Lender (and
the Departing Lender) for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurocurrency Loans
(including the “Eurocurrency Rate Advances” under the Existing Credit Agreement)
and such reallocation (and any repayment or prepayment of the Departing Lender’s
Loan) described above, in each case on the terms and in the manner set forth in
Section 2.16 hereof.
 

 
26

--------------------------------------------------------------------------------

 
 
SECTION 1.06. Luxembourg Terms.  Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to any Foreign
Subsidiary Borrower which is organized under the laws of Luxembourg, a reference
to: (a) a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors, compulsory manager or other similar officer includes a
juge délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur
provisoire, liquidateur or curateur; (b) liquidation, bankruptcy, insolvency,
reorganization, moratorium or any similar proceeding shall include (i)
insolvency/bankruptcy (faillite) within the meaning of Articles 437 ff. of the
Luxembourg Commercial Code or any other insolvency proceedings pursuant to the
Council Regulation (EC) N 1346/2000 of 29 May 2000 on insolvency proceedings,
(ii) controlled management (gestion contrôlée) within the meaning of the grand
ducal regulation of 24 May 1935 on controlled management, (iii) voluntary
arrangement with creditors (concordat préventif de la faillite) within the
meaning of the law of 14 April 1886 on arrangements to prevent insolvency, as
amended, (iv) suspension of payments (sursis de paiement) within the meaning of
Articles 593 ff. of the Luxembourg Commercial Code or (v) voluntary or
compulsory winding-up pursuant to the law of 10 August 1915 on commercial
companies, as amended, (c) a lien or security interest includes any hypothèque,
nantissement, gage, privilège, sûreté réelle, droit de rétention, and any type
of security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security; (d) a person being unable
to pay its debts includes that person being in a state of cessation of payments
(cessation de paiements) or having lost or meeting the criteria to lose its
commercial creditworthiness (ébranlement de crédit); (e) attachments or similar
creditors process means an executory attachment (saisie exécutoire) or
conservatory attachment (saisie arrêt); and (f) a “set-off” includes, for
purposes of Luxembourg law, legal set-off.
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not, subject to fluctuations
in currency exchange rates and Section 2.11.2, result in (a) subject to Section
2.04, the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) subject to Section 2.04, the sum of the Dollar
Amount of the Total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans exceeding the Aggregate
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 

 
27

--------------------------------------------------------------------------------

 
 
SECTION 2.02. Loans and Borrowings.  (a)   Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.26.  The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.
 
(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith and (ii) each Competitive Borrowing shall be comprised
entirely of Eurocurrency Loans or Fixed Rate Loans as the Company may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars
and no ABR Loan shall be made to a Designated Foreign Subsidiary Borrower.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of any Borrower to repay such Loan
in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in (i) Japanese
Yen, JPY100,000,000 or (ii) a Foreign Currency other than Japanese Yen,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY500,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 5,000,000 units of such currency).  At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).  Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in (i) Japanese Yen, JPY100,000,000 or (ii) a Foreign
Currency other than Japanese Yen, 1,000,000 units of such currency) and not less
than $5,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY500,000,000 or (ii) a Foreign Currency other than Japanese Yen, 5,000,000
units of such currency).  Each Swingline Loan shall be in an amount that is an
integral multiple of $25,000 and not less than $100,000.  Borrowings of more
than one Type and Class may be outstanding at the same time.
 
(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
(e) Notwithstanding any provision of this Agreement to the contrary, any Credit
Event to any Dutch Borrower shall at all times be provided by a Lender that is a
Dutch Non-Public Lender.
 
SECTION 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three (3)
Business Days (in the case of a Eurocurrency Borrowing denominated in Dollars)
or by irrevocable written notice (via a written Borrowing Request signed by such
Borrower, or the Company on its behalf)  not later than three (3) Business Days
(in the case of a Eurocurrency Borrowing denominated in a Foreign Currency), in
each case before the date of the proposed Borrowing or (b) by telephone in the
case of an ABR Borrowing, not later than 12:00 noon, Chicago time, on the
Business Day of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or e-mail in accordance with Section 9.01 to the Administrative Agent of a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 
28

--------------------------------------------------------------------------------

 
 
 
(i) the name of the applicable Borrower;
 
(ii) the aggregate principal amount of the requested Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars (other than a Designated Loan), the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the relevant Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04. Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:
 
(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
 
(b) the LC Exposure as of the date of each request for the issuance, amendment
to increase, renewal or extension of any Letter of Credit, and
 
(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
 
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day, and the Administrative Agent shall notify
the Company of all such determinations and related computations on such
Computation Date.
 

 
29

--------------------------------------------------------------------------------

 
 
SECTION 2.05. Swingline Loans.  (a)   Subject to the terms and conditions set
forth herein, each Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans made
by such Swingline Lender exceeding such Swingline Lender’s Swingline Sublimit,
(ii) such Swingline Lender’s Revolving Credit Exposure exceeding its Commitment,
or (iii) the Dollar Amount of the Total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the
Aggregate Commitment; provided that a Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or e-mail in
accordance with Section 9.01), not later than 12:00 noon, Chicago time, on the
day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan and the Swingline Lender to make such Swingline
Loan.  The Administrative Agent will promptly advise such Swingline Lender of
any such notice received from the Company.  Unless otherwise directed by the
Company, each Swingline Lender shall make each Swingline Loan to be made by it
available to the Company by means of a credit to an account of the Company with
the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00
p.m., Chicago time, on the requested date of such Swingline Loan.
 
(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Chicago time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of its
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of such Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to such Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Company promptly of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to such Swingline Lender.  Any
amounts received by a Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
 

 
30

--------------------------------------------------------------------------------

 
 
SECTION 2.06. Letters of Credit.  (a)   General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit (or the amendment, renewal or extension of any outstanding Letter of
Credit) denominated in Agreed LC Currencies for its own account, as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent, the Company and the
Issuing Bank issuing such Letter of Credit, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control; provided,
however, if any Issuing Bank is requested to issue Letters of Credit with
respect to a jurisdiction such Issuing Bank deems, in its reasonable judgment
applied generally to substantially similar credit facilities for which it acts
as an issuing bank, may at any time subject it to a New Money Credit Event or a
Country Risk Event, the Issuing Bank shall promptly notify the Company of such
determination prior to the issuance of any Letter of Credit, and the Company
shall either withdraw its request to issue such Letter of Credit or, at the
request of such Issuing Bank, guaranty and indemnify such Issuing Bank against
any and all costs, liabilities and losses resulting from such New Money Credit
Event or Country Risk Event, in each case in a form and substance reasonably
satisfactory to such Issuing Bank.  The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, the Company will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by such Issuing Bank) to the applicable Issuing Bank
(selected by the Company in its sole discretion) and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed LC Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by any Issuing Bank,
the Company also shall submit a letter of credit application in a form agreed to
by the Company in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended to increase the amount, renewed or extended
only if (and upon issuance, amendment to increase the amount, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, but allowing for fluctuations in currency exchange rates and subject
to Section 2.11.2, (i) subject to Section 2.04, the Dollar Amount of the LC
Exposure shall not exceed $50,000,000, (ii) subject to Section 2.04, the Dollar
Amount of the aggregate face amount of all Letters of Credit issued and then
outstanding by any Issuing Bank shall not exceed such Issuing Bank’s Applicable
LC Sublimit and (iii) subject to Section 2.04, the sum of the Dollar Amount of
the Total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the Aggregate Commitment.
 

 
31

--------------------------------------------------------------------------------

 
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date three years after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, three years after such renewal or extension) and (ii) the
date that is five (5) Business Days prior to the Maturity Date; provided that,
upon the Company’s request and subject to the approval, in its discretion, by
the Administrative Agent and the applicable Issuing Bank that has issued such
Letter of Credit, any such Letter of Credit may have a later expiry date (but in
any event not later than three (3) years after the Maturity Date) if cash
collateralized or covered by standby letter(s) of credit in compliance with
Section 2.06(j) below.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed LC Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, subject to the conditions to
borrowing set forth herein, (i) to the extent such LC Disbursement was made in
Dollars, such payment shall, automatically and without notice, be financed with
(x) if the LC Disbursement is equal to or greater than $1,000,000, an ABR
Revolving Borrowing in Dollars or, at the Company’s election, a Swingline Loan,
or (y) if the LC Disbursement is equal to or greater than $100,000 but less than
$1,000,000, a Swingline Loan, in each case in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, the Company may request in accordance with Section 2.03 that such
payment be financed with (i) an ABR Borrowing or Eurocurrency Revolving
Borrowing in Dollars in the Dollar Amount of such LC Disbursement or (ii) to the
extent that such LC Disbursement was made in a Foreign Currency, a Eurocurrency
Revolving Borrowing in such Foreign Currency (in the event such Foreign Currency
is an Agreed Loan Currency) in an amount equal to such LC Disbursement, and, in
each case, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Swingline Loan or Eurocurrency Revolving Borrowing, as
applicable.  If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders, provided that, with
respect to any such payment in respect of a Letter of Credit denominated in an
Agreed LC Currency that is not an Agreed Loan Currency, any Lender may make such
payment in Dollars in the Dollar Amount of such LC Disbursement), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this paragraph
to reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement.  If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, any Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Administrative Agent shall
promptly notify the Company prior to payment by the Company, and the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or (y)
reimburse each LC Disbursement made in such Foreign Currency in Dollars, in an
amount equal to the Equivalent Amount, calculated using the applicable Exchange
Rates, on the date such LC Disbursement is made, of such LC Disbursement.
 

 
32

--------------------------------------------------------------------------------

 
 
(f) Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the relevant Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Such Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy or
e-mail in accordance with Section 9.01) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Company of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h) Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed LC Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the relevant Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse any Issuing Bank shall be for the account of such Lender to
the extent of such payment.
 

 
33

--------------------------------------------------------------------------------

 
 
(i) Replacement of Issuing Bank.  Each Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Cover.  If (x) any Event of Default shall occur and be continuing, on the
Business Day that the Company receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph or (y) the
Company requests the issuance of a Letter of Credit with an expiry date that is
later than the expiry date prescribed in clause (c) of this Section 2.06 (an
“Extended Letter of Credit”), the Company shall either (A) cover by arranging
for the issuance of one or more standby letters of credit issued by an issuer,
and otherwise on terms and conditions, satisfactory to the Administrative Agent
or (B) deposit cash in an account with the Administrative Agent, in each case in
the name of the Administrative Agent and for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders, and in an amount equal to (1) with
respect to a Letter of Credit denominated in Dollars, 100% and (2) with respect
to a Foreign Currency Letter of Credit, 105%, in each case of the Dollar Amount
of the LC Exposure in respect of such Extended Letter of Credit (in the case of
the foregoing clause (y)) or in the aggregate (in the case of the foregoing
clause (x)) as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Company is not late in reimbursing shall be covered or deposited in the
applicable Foreign Currencies in an amount equal to 105% of the actual amounts
of such undrawn Letters of Credit and LC Disbursements and (ii) the obligation
to provide such letter(s) of credit cover or deposit such cash collateral shall
become effective immediately, and such cover or deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in clause (e) of
Article VII.  For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the Exchange Rate on the date notice
demanding letter of credit cover or cash collateralization is delivered to the
Company.  The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11.2.  Any such deposits
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Such deposits shall bear interest, and such deposits shall be invested
by the Administrative Agent in direct short term obligations of, or in other
short term obligations which are unconditionally guaranteed with respect to all
principal thereof and interest thereon by, the United States of America, in each
case maturing no later than the expiry date of the Letter of Credit giving rise
to LC Exposure.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations; provided that at any time that the money remaining in
such account exceeds the LC Exposure by $100,000 or more, the Administrative
Agent will, promptly after request therefor by the Company at any time that no
Default shall exist, deliver such excess to the Company.  If the Company is
required to provide an amount of cash collateral or letter of credit cover
hereunder as a result of the occurrence of an Event of Default, such amount or
letter of credit (to the extent not applied as aforesaid) shall be returned to
the Company or the issuer of such letter of credit (as applicable) within three
(3) Business Days after all Events of Default have been cured or waived.
 

 
34

--------------------------------------------------------------------------------

 
 
(k) Conversion.  In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has provided letter of credit cover, or deposited cash collateral, pursuant to
paragraph (j) above, if such letter of credit was issued, or cash collateral was
deposited, in the applicable Foreign Currency to the extent so deposited or
applied), (ii) that the Lenders are at the time or thereafter become required to
pay to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to any Issuing Bank pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Foreign Currency Letter of Credit and (iii) of each Lender’s
participation in any Foreign Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount, calculated using the
Administrative Agent’s currency exchange rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts.  On and after such conversion, all amounts accruing and
owed to the Administrative Agent, any Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.
 
(l) Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.
 

 
35

--------------------------------------------------------------------------------

 
 
SECTION 2.07. Funding of Borrowings.  (a)   Each Lender shall make each Loan to
be made by it hereunder on the proposed date specified in accordance with the
terms hereof in the Borrowing Request or Competitive Bid Request, as applicable,
by wire transfer of immediately available funds (i) in the case of Loans
denominated in Dollars (other than a Designated Loan), by 1:00 p.m., Chicago
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders and (ii) in the case of each Loan
denominated in a Foreign Currency and Designated Loans, by 1:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, on the date specified
in accordance with the terms hereof in the Borrowing Request or the Competitive
Bid Request, as applicable, to (x) an account of the Company maintained with the
Administrative Agent in New York City or Chicago and designated by the relevant
Borrower in the applicable Borrowing Request or Competitive Bid Request, in the
case of Loans denominated in Dollars and (y) an account of such Borrower
maintained in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request or Competitive Bid Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., Chicago time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 

 
36

--------------------------------------------------------------------------------

 
 
SECTION 2.08. Interest Elections.  (a)   Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request (or, if not
so specified, as provided in Section 2.03) and, in the case of a Eurocurrency
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request (or, if not so specified, as provided in Section
2.03).  Thereafter, the relevant Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Competitive Borrowings or
Swingline Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
(other than Designated Loans) or by irrevocable written notice (via an Interest
Election Request signed by such Borrower, or the Company on its behalf) in the
case of a Borrowing denominated in a Foreign Currency or a Designated Loan) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or e-mail in accordance with Section 9.01 to
the Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 

 
37

--------------------------------------------------------------------------------

 
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars (other than Designated Loans), such Borrowing
shall be converted to an ABR Borrowing and (ii) in the case of a Borrowing
denominated in a Foreign Currency or a Designated Loan in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section
2.11.  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars
(other than Designated Loans) may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars (other than Designated Loans) shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto and (iii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in a Foreign Currency and each
Designated Loan shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
 
SECTION 2.09. Termination and Reduction of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date (subject to
Section 2.25).
 
(a) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $5,000,000 and
(ii) the Company shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.11, the Dollar Amount of the sum of the Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
Aggregate Commitment.
 
(b) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (a) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
 

 
38

--------------------------------------------------------------------------------

 
 
SECTION 2.10. Repayment of Loans; Evidence of Debt.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such  Borrower on the Maturity Date in the currency of such Loan, (ii) to the
Administrative Agent for the account of each Lender with an outstanding
Competitive Loan the then unpaid principal amount of each such Competitive Loan
on the last day of the Interest Period applicable to such Loan and (iii) in the
case of the Company, to the Swingline Lenders the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the fifteenth
Business Day after the date such Swingline Loan is made; provided that on each
date that a Revolving Borrowing or Competitive Borrowing is made, the Company
shall repay all Swingline Loans then outstanding and the proceeds of any such
Borrowing shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(c) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(d) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note.  In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and the Company.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
SECTION 2.11. Prepayment of Loans.
 
 SECTION 2.11.1.  Voluntary Prepayments.
 
(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section; provided that (i) the Borrowers shall not
have the right to prepay any Competitive Loans without the prior consent of the
Lender thereof, unless, and then only on the terms, specified by the Company for
such Competitive Loan in the related Competitive Bid Request, (ii) each
prepayment of a Eurocurrency Borrowing shall be in an amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency) and (ii) each prepayment of an ABR Borrowing (other than in connection
with a prepayment of all outstanding ABR Borrowings and/or a prepayment of an
ABR Borrowing made to refinance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e)) shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000.
 

 
39

--------------------------------------------------------------------------------

 
 
(b) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent  by telephone (confirmed by
telecopy or e-mail in accordance with Section 9.01) of any prepayment hereunder
(other than a prepayment of a Swingline Loan) (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing and any Designated Loan, not later than 1:00
p.m., Local Time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m.,
Chicago time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 1:00 p.m., Chicago time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
 
 SECTION 2.11.2.  Mandatory Prepayments.
 
If at any time, (i) other than as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans (in each case, calculated, with respect to those Credit Events denominated
in Foreign Currencies, as of the most recent Computation Date with respect to
each such Credit Event) exceeds the Aggregate Commitment or (ii) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans (as so calculated)
exceeds 105% of the Aggregate Commitment, the Borrowers shall, promptly after
receipt of written notice from the Administrative Agent, repay Borrowings and,
if no Borrowings are then outstanding, cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), in an
aggregate principal amount sufficient to eliminate any such excess.
 
SECTION 2.12. Fees.    (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily Dollar Amount of the Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily Dollar
Amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.  Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 

 
40

--------------------------------------------------------------------------------

 
 
(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the Applicable LC Fee Rate (as defined below)
on the average daily Dollar Amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank for its own
account a fronting fee, which shall accrue at a rate per annum agreed upon
between the Company and such Issuing Bank on the average daily Dollar Amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the relevant Issuing
Bank during the period from and including the Effective Date to but excluding
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
promptly after demand.  Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 30 days after demand.  All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.  As used above,
“Applicable LC Fee Rate” means at any time (x) in the case of standby Letters of
Credit (other than those described in the following clause (y)), the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans at such time and (y) in the case of commercial Letters of Credit
and standby Letters of Credit issued to ensure the performance of services
and/or delivery of goods, in each case at a per annum rate equal to 50% of the
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans at such time.
 
(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
 
(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars (except as expressly provided in this Section), to
the Administrative Agent (or to the relevant Issuing Bank, in the case of fees
payable to it) for distribution, in the case of facility fees and participation
fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.13. Interest.
 
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.  Each Swingline Loan shall bear interest at
a rate per annum agreed upon between the Company and the applicable Swingline
Lender (or, if such a rate per annum is not agreed upon between the Company and
the applicable Swingline Lender in respect of a Swingline Loan, such Swingline
Loan shall bear interest at the Alternate Base Rate plus the Applicable
Rate).  The Loans comprising each Eurocurrency Borrowing shall bear interest
(i) in the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurocurrency Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
 
(b) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
 

 
41

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any interest or fee, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) (A) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, (B) computed by
reference to the AUD Rate and (C) computed by reference to the CDOR Rate, in
each case shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.14. Alternate Rate of Interest.
 
(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this
Agreement;  provided, further, however,  that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing shall be
requested in Dollars (other than Designated Loans), then such Borrowing shall be
made as an ABR Borrowing at the Alternate Base Rate (disregarding clause (c) of
the definition thereof) and (ii) if such Borrowing shall be requested in any
Foreign Currency or if such Borrowing is a Designated Loan, the LIBO Rate shall
be equal to the rate determined by the Administrative Agent in its sole
reasonable discretion and consented to in writing by the Company and the
Required Lenders (the “Alternative Rate”), provided, however, that until such
time as the Alternative Rate shall be determined and so consented to by the
Company and the Required Lenders, Borrowings shall not be available in such
Foreign Currency or as a Designated Loan, as the case may be.
 
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
 
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan
in the applicable currency or for the applicable Interest Period; or
 

 
42

--------------------------------------------------------------------------------

 
 
(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurocurrency Competitive Loan, the Lender that is required to make
such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a
Loan in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders prior to the commencement of such Interest Period by
telephone, telecopy or e-mail in accordance with Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist (which notice the Administrative Agent hereby agrees to
provide promptly after its determination of such circumstances ceasing to
exist), (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing in Dollars (other than a Designated
Loan), such Borrowing shall be made as an ABR Borrowing, (iii) any request by
the Borrowers for a Eurocurrency Competitive Borrowing shall be ineffective and
(iv) if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency or a Designated Loan, then the LIBOR Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that (A) if the circumstances
giving rise to such notice do not affect all Lenders, then requests by any
Borrower for Eurocurrency Competitive Borrowings may be made to Lenders that are
not affected thereby and (B) if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
 
SECTION 2.15. Increased Costs.  (a)   If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or
 
(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of “Excluded Taxes” and (C) Connection Income
Taxes) on its loans, letters of credit, commitments, or other obligations of the
type that such Lender has hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto
 
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to the Administrative Agent, such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Administrative Agent, such
Lender or Issuing Bank hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to the Administrative Agent, such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent, such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender or such Issuing Bank (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender or the applicable
Issuing Bank under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender or such Issuing Bank then
reasonably determines to be relevant).
 

 
43

--------------------------------------------------------------------------------

 
 
(b) If any Lender or Issuing Bank reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender or such Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
applicable Issuing Bank under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender or such Issuing
Bank then reasonably determines to be relevant).
 
(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the computation of the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Company
contemporaneously with any demand for payment hereunder and shall be conclusive
absent clearly demonstrable error.  The Company shall pay, or cause the other
Borrowers to pay, such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions if such Lender or such
Issuing Bank fails to notify the Company within 90 days after it obtains actual
knowledge (or, in the exercise of ordinary due diligence, should have obtained
actual knowledge) and such Lender and such Issuing Bank shall only be entitled
to receive such compensation for any losses incurred by it or amounts to which
it would otherwise be entitled from and after the date 90 days prior to the date
such Lender or such Issuing Bank provided notice thereof to the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s claim for compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 

 
44

--------------------------------------------------------------------------------

 
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan or (e) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event.  Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market.  A certificate of any Lender
setting forth the computation in reasonable detail of any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower contemporaneously with the demand for payment and
shall be conclusive absent manifest error.  The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
 
SECTION 2.17. Taxes.  Any and all payments by or on account of any obligation of
each Borrower or any guarantor under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower or guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender, Issuing Bank, or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower or guarantor shall
make such deductions and (iii) such Borrower or guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. In the event that any such deduction or withholding can be
reduced or nullified as a result of the application of any relevant double
taxation convention, the Lenders, the Issuing Banks and the Administrative Agent
will, at the expense of the Company, reasonably cooperate with the Company in
making application to the relevant taxing authorities seeking to obtain such
reduction or nullification, provided, however, that the Lenders, the Issuing
Banks and the Administrative Agent shall have no obligation to (i) engage in
litigation with respect thereto, (ii) disclose any tax return or other
confidential information or (iii) take any such action which would materially
prejudice the legal or commercial position of such Lender, Issuing Bank or the
Administrative Agent, as applicable.
 
(a) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.
 
(b) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of such Borrower under any
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability together with a supporting document shall be
delivered to the Company by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank contemporaneously with any demand for payment, and shall be conclusive
absent manifest error.
 

 
45

--------------------------------------------------------------------------------

 
 
(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a copy of a receipt issued, if available,
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate.  In addition, any Lender, if
reasonably requested by any Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(d)(ii)(A) and (ii)(B) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
 
 (A) any U.S. Lender shall deliver to such Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
 
 (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
 
 (1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 

 
46

--------------------------------------------------------------------------------

 
 
 (2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
 
 (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
 
 (4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
 
 (5) for purposes of furnishing the U.S. Tax Compliance Certificate as described
in the foregoing clauses (3) and (4), if a Foreign Lender (or a foreign
Participant) is a Disregarded Entity, the Foreign Lender will submit such
certificate based on the status of the Person that is treated for U.S. federal
income tax purposes as being the sole owner of such Lender or Participant; and
 
 (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(e) If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Borrower
(but only to the extent of the indemnity payments made under this Section 2.17
with respect to the Taxes giving rise to such refund).  This Section shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.
 

 
47

--------------------------------------------------------------------------------

 
 
(f) Each Lender shall severally indemnify (i) the Administrative Agent, within
30 days after demand therefor, for (A) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so) and (B)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(ii) the Administrative Agent and the Loan Parties, within 30 days after demand
therefor, for any Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent or the applicable Loan Party (as
applicable) in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or the applicable Loan Party
(as applicable) shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this Section 2.17(f).
 
(g) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.17(g), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
 
(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Loan Parties and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Loans as not qualifying as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) or
1.1471-2T(b)(2)(i).
 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars (other than in respect of
Designated Loans), 1:00 p.m., Chicago time and (ii) in the case of payments
denominated in a Foreign Currency or in respect of Designated Loans, 1:00 p.m.,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency or Designated Loan, as applicable, in each case on the
date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency or a Designated Loan, the Administrative Agent’s Eurocurrency
Payment Office for such currency or Designated Loan, as applicable, except
payments to be made directly to an Issuing Bank or a Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.
 

 
48

--------------------------------------------------------------------------------

 
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 

 
49

--------------------------------------------------------------------------------

 
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lenders or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion; it being understood
that the Administrative Agent shall, to the extent permitted by law, apply any
cash collateral to such obligations when due.
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a)   If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender.  The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) If (i) any Lender (or any of its Participants) requests compensation under
Section 2.15, (ii) any Borrower is required to pay any additional amount to any
Lender (or any of its Participants) or any Governmental Authority for the
account of any Lender (or any of its Participants) pursuant to Section 2.17,
(iii) any Lender becomes a Defaulting Lender, a Disqualified Institution or a
Dutch Non-Public Lender or rejects the designation of an Agreed Currency or of a
Foreign Subsidiary as an Eligible Subsidiary, (iv) any Lender shall determine
that any law, regulation or treaty or directive, or any change therein or in the
interpretation or application thereof, shall make it unlawful for such Lender to
make or maintain any Eurocurrency Loans as contemplated by this Agreement or
(v) any Lender shall enter into, or purport to enter into, any assignment or
participation with a Disqualified Institution in violation of this Agreement,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender is
reasonably acceptable to the Administrative Agent and (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (other than Competitive Loans) and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts).
 

 
50

--------------------------------------------------------------------------------

 
 
SECTION 2.20. Expansion Option.  The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $25,000,000,
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $350,000,000.  The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender shall be subject to the approval of the Company and the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed) and (ii) (x) in
the case of an Increasing Lender, the Company and such Increasing Lender execute
an agreement substantially in the form of Exhibit C-1 hereto, and (y) in the
case of an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit C-2 hereto.  No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20.  Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Section 6.05 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase or Incremental Term Loans, as the case may be.  On the effective date
of any increase in the Commitments or any Incremental Term Loans being made,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, or the Company on behalf of the applicable Borrower, in accordance
with the requirements of Section 2.03).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans; provided that (i) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans.  Incremental Term Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder, or provide Incremental Term Loans, at any
time.
 

 
51

--------------------------------------------------------------------------------

 
 
SECTION 2.21. Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the relevant Issuing Bank (if such Credit Event is a Letter of Credit) or
the Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the applicable Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the relevant Issuing Bank, and such Credit Events
shall not be denominated in such Agreed Currency but shall, except as otherwise
set forth in Section 2.07, be made on the date of such Credit Event in Dollars,
(a) if such Credit Event is a Borrowing, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Credit Event Request or Interest Election Request, as the case may be, as ABR
Loans, unless such Borrower notifies the Administrative Agent prior to the
occurrence of such Credit Event that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the reasonable
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Credit Event Request or Interest
Election Request, as the case may be or (b) if such Credit Event is a Letter of
Credit, in a face amount equal to the Dollar Amount of the face amount specified
in the related request or application for such Letter of Credit, unless such
Borrower notifies the Administrative Agent prior to the occurrence of such
Credit Event that (i) it elects not to request the issuance of such Letter of
Credit on such date or (ii) it elects to have such Letter of Credit issued on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Letter of Credit would in the reasonable opinion of the
Issuing Bank which has issued such Letter of Credit, the Administrative Agent
and the Required Lenders be practicable and in face amount equal to the Dollar
Amount of the face amount specified in the related request or application for
such Letter of Credit, as the case may be.
 
SECTION 2.22. Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
 

 
52

--------------------------------------------------------------------------------

 
 
SECTION 2.23. Designation of Subsidiary Borrowers.  The Company may at any time
and from time to time designate any Eligible Subsidiary as a Subsidiary Borrower
by delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Subsidiary Borrower and a party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Subsidiary Borrower and a party to this
Agreement.  Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder, provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Subsidiary Borrower to make further
Borrowings under this Agreement.  As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.
 
SECTION 2.24. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
 
(b)  the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
 
(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
 

 
53

--------------------------------------------------------------------------------

 
 
(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
 
(d)  so long as such Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.24(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Swingline Lender or any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lenders or
the Issuing Banks, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to each Swingline Lender or the Issuing
Banks, as the case may be, to defease any risk to it in respect of such Lender
hereunder.


In the event that the Administrative Agent, the Company, each Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


SECTION 2.25. Extension of Maturity Date.
 

 
54

--------------------------------------------------------------------------------

 
 
(a) Requests for Extension.  The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) during the Extension Availability
Period, request that each Lender extend such Lender’s Maturity Date to a date
(the “Extended Maturity Date”) that does not cause the tenor of any Lender’s
Commitment to exceed five (5) years from the date upon which the conditions
precedent to the effectiveness of such extension of the Maturity Date set forth
in clause (f) below have been satisfied (an “Extension Date”).
 
(b) Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent (which shall be
irrevocable unless the Company otherwise consents in writing in its sole
discretion) given not later than the date that is 15 days after the date on
which the Administrative Agent received the Company’s extension request (the
“Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines to so extend its
Maturity Date, an “Extending Lender”).  Each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree, and it is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for extension of the Maturity Date.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Company of each Lender’s determination under this Section promptly after the
Administrative Agent’s receipt thereof and, in any event, no later than the date
that is 15 days prior to the applicable Extension Date (or, if such date is not
a Business Day, on the next preceding Business Day).
 
(d) Additional Commitment Lenders.  The Company shall have the right, but shall
not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Issuing Banks, the Swingline Lenders and
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed) in accordance with the procedures provided in Section 2.19(b), each
of which Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).  Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Maturity Date), to become an Extending Lender, provided that the Company
consents thereto in writing in its sole discretion.  The Administrative Agent
may effect such amendments to this Agreement as are reasonably necessary to
provide for any such extensions with the consent of the Company but without the
consent of any other Lenders.
 
(e) Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed to extend their Maturity Date and
the new or increased Commitments of any Additional Commitment Lenders is more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Extension Date, then, effective as of the applicable Extension
Date, the Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the Extended Maturity Date (except that,
if such date is not a Business Day, such Maturity Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement and shall be
bound by the provisions of this Agreement as a Lender hereunder and shall have
the obligations of a Lender hereunder.
 

 
55

--------------------------------------------------------------------------------

 
 
(f) Conditions to Effectiveness of Extension.  Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder and (y) any extension of any Maturity Date pursuant to this Section
2.25 shall not be effective with respect to any Extending Lender unless:
 
(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;
 
(ii) the representations and warranties of the Borrowers set forth in this
Agreement (other than the representations contained in Section 3.05 and 3.06)
shall be true and correct on and as of the applicable Extension Date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and
 
(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions adopted by each Borrower approving or consenting to such extension.
 
(g) Maturity Date for Non-Extending Lenders.  On the Maturity Date of each
Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Company shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations due and owing to it under this Agreement)
and after giving effect thereto shall prepay any Revolving Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 2.16) to
the extent necessary to keep outstanding Revolving Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date, and the Administrative Agent shall administer any necessary reallocation
of the Revolving Credit Exposures (without regard to any minimum borrowing, pro
rata borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).
 
(h) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.
 
SECTION 2.26. Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Company may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans in Agreed
Currencies; provided that, subject to Section 2.04, the sum of the Dollar
Amounts of the Total Revolving Credit Exposures plus the aggregate principal
amount of outstanding Competitive Loans at any time shall not exceed the total
Commitments.  To request Competitive Bids, such Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Company may submit
up to (but not more than) two (2) Competitive Bid Requests on the same
day.  Each such telephonic Competitive Bid Request shall be confirmed promptly
by hand delivery, telecopy or e-mail in accordance with Section 9.01 to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Company.  Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:
 

 
56

--------------------------------------------------------------------------------

 
 
(i)  the aggregate amount and Agreed Currency of the requested Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;
 
(iv)  the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and
 
(v)  the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
 
(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurocurrency Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 9:30 a.m.,
New York City time, on the proposed date of such Competitive
Borrowing.  Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable.  Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, 5,000,000 units of such currency) and an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and which may equal the
entire principal amount of the Competitive Borrowing requested by the Company)
of the Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.
 
(c) The Administrative Agent shall promptly notify the Company by telecopy or
e-mail in accordance with Section 9.01 of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.
 
(d) Subject only to the provisions of this paragraph, the Company may accept or
reject any Competitive Bid.  The Company shall notify the Administrative Agent
by telephone, confirmed by telecopy or e-mail in accordance with Section 9.01 in
a form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Eurocurrency
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid in
respect of the same Competitive Bid Request made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the Company
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Company may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency) and an integral multiple of $1,000,000 (or, if such Borrowing is
denominated in a Foreign Currency, 1,000,000 units of such currency); provided
further that if a Competitive Loan must be in an amount less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency) because of the provisions of clause (iv) above, such Competitive
Loan may be for a minimum of $1,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 1,000,000 units of such currency) or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 1,000,000 units of
such currency) in a manner determined by the Company.  A notice given by the
Company pursuant to this paragraph shall be irrevocable.
 

 
57

--------------------------------------------------------------------------------

 
 
(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Company at least one quarter of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) of this Section.
 
SECTION 2.27. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be available (and the Borrowers agree that they shall use such
proceeds) solely to finance the working capital needs and for general corporate
purposes (including, to the extent not prohibited hereunder, Acquisitions, share
repurchases, capital expenditures and repayment of indebtedness) of each
Borrower and its Subsidiaries.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Existence, etc.  Each Borrower is duly organized, validly existing
and, to the extent applicable in the jurisdiction of organization of the
respective Borrower, in good standing under the laws of the jurisdiction of its
formation.
 
SECTION 3.02. Power and Authority. The execution, delivery and performance by
each Borrower of this Agreement and the Notes to be delivered by it, and the
consummation of the transactions contemplated hereby, are within such Borrower’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other legal entity action, and do not contravene (i) such
Borrower’s charter or by-laws or other organizational documents or (ii) law or
any material contractual restriction binding on such Borrower.
 

 
58

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  No Contravention. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required as a condition to the due execution,
delivery and performance by such Borrower of this Agreement or the Notes to be
delivered by it.
 
SECTION 3.04.  Execution, Delivery and Enforceability. This Agreement has been,
and each of the Notes to be delivered by it when delivered hereunder will have
been, duly executed and delivered by each Borrower.  This Agreement is, and each
of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of each Borrower enforceable against such Borrower in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors rights
generally or by equitable principles.
 
SECTION 3.05.  Financial Statements. The Consolidated balance sheet of the
Company and its Subsidiaries as at January 3, 2015, and the related Consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
fiscal year then ended, accompanied by an opinion of Deloitte & Touche LLP,
independent public accountants, and the Consolidated balance sheets of the
Company and its Subsidiaries as at July 4, 2015 and October 3, 2015, and the
related Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the six months and nine months, respectively, then ended, duly
certified by the chief financial officer of the Company, fairly present in all
material respects, subject, in the case of said balance sheet as at July 4, 2015
and October 3, 2015, and said statements of income and cash flows for the
periods then ended, to the absence of footnotes and to year-end audit
adjustments, the Consolidated financial condition of the Company and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Company and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently
applied.  Since January 3, 2015, there has been no Material Adverse Change.
 
SECTION 3.06.  Litigation. There is no pending or threatened (in writing)
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, against the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) would
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note or
the consummation of the transactions contemplated hereby.
 
SECTION 3.07.  Margin Stock. No Borrower is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U.
 
SECTION 3.08.  Investment Company.  No Borrower is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
SECTION 3.09.  Anti-Corruption Laws and Sanctions.  (a) The Company and, to its
knowledge, its controlled affiliated companies and their respective directors,
officers, employees, and agents are conducting their business in compliance in
all material respects with Anti-Corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws in all material respects.
 

 
59

--------------------------------------------------------------------------------

 
 
(b) None of the Company or its Subsidiaries or, to its knowledge, their
respective directors, officers, employees or agents acting or directly
benefiting in any capacity in connection with the Credit Events:
 
(i) is a Designated Person;
 
(ii) is a Person that is owned or controlled by a Designated Person or by a
Sanctioned Country;
 
(iii) is organized or resident in a Sanctioned Country; or
 
(iv) is (or, except as disclosed in writing to the Administrative Agent prior to
the Effective Date, has, to the Company’s knowledge, within the year preceding
the Effective Date) directly or, to the Company’s knowledge, indirectly engaged
in, any dealings or transactions, in each case in violation of any Sanctions,
(1) with any Designated Person or (2) in any Sanctioned Country to the extent
that after giving effect to such dealings or transactions the Company and its
Subsidiaries have more than 5% of their consolidated assets in Sanctioned
Countries or derive more than 5% of their consolidated revenues from investments
in, or transactions with, Sanctioned Countries.
 
(c) The representations and warranties in this Section 3.09 shall not be made by
nor apply to any German Borrower insofar as they would violate or expose any
German Borrower or any of its Subsidiaries or any director, officer or employee
thereof to any liability under any anti-boycott or blocking law, regulation or
statute that is in force from time to time and applicable to such entity
(including without limitation EU Regulation (EC) 2271/96 and Section 7 of the
German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).
 
(d) The representations and warranties in this Section 3.09 given by any
Borrower to any Lender that qualifies as a resident party domiciled in Germany
(Inländer) within the meaning of Section 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
undertakings pursuant to EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).
 
SECTION 3.10.  Works Council.  There is no works council with jurisdiction over
the transaction as envisaged by any Loan Document to which a Dutch Borrower is a
party and there is no obligation for a Dutch Borrower to establish a works
council pursuant to the Dutch Works Council Act (Wet op de Ondernemingsraden),
or, if a  works council is established, such Dutch Borrower (or the Company on
its behalf) has delivered to the Administrative Agent a confirmation that all
consultation obligations in respect of such  works council have been complied
with and that positive unconditional advice has been obtained, attaching a copy
of such advice and a copy of the request for such advice.
 
SECTION 3.11. Domiciliation; Centre of Main Interests.  In the case of a
Subsidiary Borrower organized under the laws of Luxembourg, (i) it complies in
all material respects with all legal requirements of the Luxembourg law of 31
May 1999, as amended, regarding the domiciliation of companies and (ii) the head
office (administration centrale) and the place of effective management (siège de
direction effective) are located at the place of their registered office (siège
statutaire) in Luxembourg and, for the purposes of Council Regulation (EC) No
1346/2000 of 29 May 2000 on insolvency proceedings, the centre of main interests
(centre des intérêts principaux) is located at the place of its registered
office (siège statutaire) in Luxembourg.  In the case of a Subsidiary Borrower
organized under the laws of Germany, it maintains its centre of main interests
(as defined in Council Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency
proceedings (as amended or superseded from time to time, e.g., pursuant to
Regulation (EU) No 2015/848 of the European Parliament and of the Council of 20
May 2015 on insolvency proceedings)) in Germany.
 

 
60

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Foley & Lardner LLP, special counsel for the Company and (ii) Irwin
M. Shur, General Counsel of the Company, substantially in the form of Exhibits
B-1 and B-2, respectively, and covering such other matters relating to the
Company, this Agreement or the Transactions as the Administrative Agent shall
reasonably request.  The Company hereby requests such counsel to deliver such
opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company, the authorization
of the Transactions and any other legal matters relating to the Company, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming (i) compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 and (ii) since January 3, 2015, there
has been no material adverse change in the financial condition, operations,
business or assets of the Company and its Subsidiaries on a Consolidated basis
(except for specific events (and not general economic or industry conditions)
specifically applicable to the Company and/or its Subsidiaries as disclosed in
the Company’s reports on Form 10-K, 10-Q or 8-K filed with the SEC prior to the
Effective Date).
 
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
(in reasonable detail) at least one (1) Business Day prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 

 
61

--------------------------------------------------------------------------------

 
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan,
and of the Issuing Banks to issue, increase, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representations contained in Section 3.05 and 3.06))
shall be true and correct on and as of the date of such Loan (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) or the date of issuance, amendment to
increase, renewal or extension of such Letter of Credit, as applicable.
 
(b) At the time of and immediately after giving effect to such Loan or the
issuance, amendment to increase, renewal or extension of such Letter of Credit,
as applicable, no Default shall have occurred and be continuing.
 
Each Loan and each issuance, amendment to increase, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
SECTION 4.03. Designation of a Subsidiary Borrower.  The designation of a
Subsidiary Borrower pursuant to Section 2.23 is subject to the conditions
precedent that:
 
(a) The Company or such proposed Subsidiary Borrower shall have furnished or
caused to be furnished to the Administrative Agent:
 
(i) subject to clause (d) below, copies, certified by the Secretary or Assistant
Secretary (or other appropriate officer, manager or director) of such
Subsidiary, of its board of directors’ (or other applicable governing body’s)
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Subsidiary is becoming a
party and such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of such Subsidiary;
 
(ii) an incumbency certificate, executed by the Secretary or Assistant Secretary
(or other appropriate officer, manager or director) of such Subsidiary, which
shall identify by name and title and bear the signature of the officers or other
representatives of such Subsidiary authorized to request Borrowings hereunder
and sign the Borrowing Subsidiary Agreement and the other Loan Documents to
which such Subsidiary is becoming a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Company or such Subsidiary;
 
(iii) opinions of counsel to such Subsidiary (which may include inside counsel
to such Subsidiary for certain matters), in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and
 
(iv) any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent or any Lender
(including in connection with the Act defined in Section 9.13);
 

 
62

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent shall have received evidence satisfactory to it
that all of such Subsidiary Borrower’s then existing credit facilities shall
have been cancelled and terminated and all indebtedness thereunder shall have
been fully repaid (except to the extent being so repaid with the initial
Revolving Loans to such Borrower or otherwise permitted to be outstanding
pursuant to this Agreement);
 
(c) In the event a Subsidiary Borrower is organized under the laws of
Luxembourg, (i) an excerpt (extrait) issued by the Luxembourg Trade and
Companies Register dated as of the date of its designation, (ii) a
non-registration certificate (certificate de non-enregistrement) issued by the
Luxembourg Trade and Companies Register regarding the absence of judicial
proceedings dated as of the date of its designation and (iii) in the event such
Subsidiary Borrower has established its offices at the premises of a Luxembourg
domiciliation agent, a domiciliation certificate dated as of the date of its
designation; and
 
(d) In the event a Subsidiary Borrower is organized under the laws of Germany,
(i) the following constitutional documents of such Subsidiary Borrower (and, if
applicable, its general partner): an electronic commercial register excerpt (not
older than two (2) Business Days), articles of association (certified by the
competent commercial register), shareholders’ list (certified by the competent
commercial register) and any by-laws, if applicable and (ii) a copy of a
resolution of the shareholders’/partners’ and/or, if required by law or
customary for such Subsidiary Borrower, resolutions of the management and/or
supervisory board of such Subsidiary Borrower, partner’s/other competent
corporate body’s (as applicable) meeting of each such Subsidiary Borrower
approving the terms of, and the transactions contemplated by, the Borrowing
Subsidiary Agreement, this Agreement and any other Loan Documents to which such
Subsidiary Borrower is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request and resolving
that such Subsidiary executes any such documents to which it is a party.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated, been
collateralized or otherwise been covered by a letter of credit as permitted
herein and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that such Borrower will:
 
SECTION 5.01. Compliance with Laws, Etc.  Comply, and cause each of its Material
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws the violation of which would have a Material Adverse Effect.
 
SECTION 5.02. Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Material Subsidiaries to pay and discharge, before the same shall become
delinquent, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided, however, that neither the
Company nor any of its Material Subsidiaries shall be required to pay or
discharge any such tax, assessment or charge (i) that is being contested in good
faith and by appropriate action and as to which appropriate reserves in
accordance with GAAP are being maintained and/or (ii) if the failure to so pay
or discharge could not reasonably be expected to have a Material Adverse Effect.
 

 
63

--------------------------------------------------------------------------------

 
 
SECTION 5.03. Maintenance of Insurance.  In the case of the Company and each
Material Subsidiary, keep its insurable properties insured at all times in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (including without
limitation by the maintenance of self-insurance to the extent consistent with
industry practice); maintain such other insurance, to such extent and against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies in the same or similar businesses, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it, except, in all of the foregoing
cases, where the failure to maintain such insurance could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.04. Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Material Subsidiaries to preserve and maintain, its
corporate or other legal entity existence, rights (charter and statutory) and
franchises; provided, however, that the Company and such Subsidiaries may
consummate any transaction permitted under Section 6.02 and provided further
that neither the Company nor any of its Material Subsidiaries shall be required
to preserve any right or franchise if the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 5.05. Visitation Rights.  At any reasonable time and from time to time
(but no more frequently than once per calendar year so long as no Event of
Default exists) and, so long as no Default has occurred and is continuing, upon
reasonable notice, permit the Administrative Agent or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Material Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of its Material Subsidiaries with any of its
officers or directors and, with one or more representatives of the Company
present if requested by the Company, with their independent certified public
accountants, in each case at the Company’s expense during the continuance of an
Event of Default and otherwise at the expense of the Administrative Agent.
 
SECTION 5.06. Keeping of Books.  Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each such Subsidiary sufficient to enable financial
statements to be prepared in accordance with generally accepted accounting
principles in effect from time to time.
 
SECTION 5.07. Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Material Subsidiaries to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to so maintain and preserve could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.08. Reporting Requirements.  Furnish to the Administrative Agent:
(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to the absence
of footnotes and to year-end audit adjustments) by the chief financial officer
or treasurer of the Company as having been prepared in accordance with generally
accepted accounting principles and certificates of the chief financial officer
or treasurer of the Company as to compliance (or non-compliance) with the terms
of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance (or non-compliance) with Section 6.05,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 6.05, a statement of reconciliation
conforming such financial statements to GAAP;
 

 
64

--------------------------------------------------------------------------------

 
 
(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Company, a copy of the annual audit report for
such year for the Company and its Subsidiaries, containing the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
Deloitte & Touche LLP or other nationally recognized independent public
accountants and certificates of the chief financial officer or treasurer of the
Company as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance (or
non-compliance) with Section 6.05, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Company shall
also provide, if necessary for the determination of compliance with Section
6.05, a statement of reconciliation conforming such financial statements to
GAAP;
 
(iii)           as soon as possible and in any event within five Business Days
after an executive officer of the Company knows or should have known of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or treasurer of the Company setting forth details
of such Default and the action that the Company has taken and proposes to take
with respect thereto;
 
(iv)           promptly after the sending or filing thereof, copies of all
reports that the Company sends to its security holders generally as such, and
copies of all reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and
registration statements (other than the exhibits thereto) that the Company or
any Subsidiary files with the SEC or any national securities exchange;
 
(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator against the
Company or any of its Subsidiaries of the type described in Section 3.06; and
 
(vi)           such other information respecting the Company or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.
 
Documents required to be delivered pursuant to Section 5.08(i), (ii) or (iv) (i)
will be deemed to have been delivered hereunder upon the Company filing such
documents with the SEC via the EDGAR filing system (or any successor system) to
the extent such documents are publicly available and (ii) otherwise may be
delivered electronically and, if so otherwise delivered electronically, shall be
deemed to have been delivered on the date (A) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet;
or (B) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which the Lenders and the Administrative Agent
have access (whether a commercial, third-party website or sponsored by the
Administrative Agent); provided that the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (which shall notify each
Lender) of the posting of any such document pursuant to clause (ii) and,
promptly upon request by the Administrative Agent, provide to the Administrative
Agent by electronic mail an electronic version (i.e., a soft copy) of any such
document posted pursuant to clause (ii) specifically requested by the
Administrative Agent.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 

 
65

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired, terminated, been collateralized or otherwise
been covered by a letter of credit as permitted herein and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
 
SECTION 6.01.  Liens, Etc.  It will not create or suffer to exist, or permit any
of its Material Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign for security purposes, or permit any of its Material Subsidiaries to
assign for security purposes, any right to receive income, other than:
 
(i)           Permitted Liens;
 
(ii)           purchase money Liens upon or in any property acquired or held by
the Company or any Material Subsidiary in the ordinary course of business to
secure the purchase price of such property or to secure Debt incurred or
guaranteed solely for the purpose of financing the acquisition of such property,
or Liens existing on such property at the time of its acquisition (other than
any such Liens created in contemplation of such acquisition) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property being acquired (and related
property and proceeds thereof), except that separate financing provided by one
Person and its affiliates may be cross-collateralized so long as all such
financings are permitted hereunder (it being understood that a Lien covering all
assets of a particular type, such as “all inventory” may cover additional assets
of the relevant type), and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced (except to the extent permitted above), provided
further that the aggregate principal amount of the indebtedness secured by the
Liens referred to in this clause (ii) shall not exceed, at the time of
incurrence, the greater of (A) $100,000,000 and (B) 2.5% of the Company’s
consolidated total assets determined as of the date of the most recently
delivered financial statements pursuant to Section 5.08;
 
(iii)           the Liens existing on the Effective Date as described on
Schedule 6.01 hereto;
 
(iv)           Liens on (or assignments of) property of a Person existing at the
time such Person is merged into or consolidated with the Company or any Material
Subsidiary of the Company or becomes a Material Subsidiary of the Company;
provided that such Liens or assignments were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary;
 
(v)           other Liens or assignments securing Debt and other obligations in
an aggregate principal amount not to exceed, at the time of incurrence, the
greater of (A) $100,000,000 and (B) 2.5% of the Company’s consolidated total
assets determined as of the date of the most recently delivered financial
statements pursuant to Section 5.08;
 

 
66

--------------------------------------------------------------------------------

 
 
(vi)           Liens or assignments arising in connection with a Permitted
Receivables Financing;
 
(vii)           leases, subleases, licenses or sublicenses granted to others in
the ordinary course of business, and other similar Liens that, in the aggregate,
do not materially detract from the value of the same or interfere with the
ordinary conduct of the business of the Company or its Material Subsidiaries;
 
(viii)           Liens (x) arising solely by virtue of any statutory or common
law provision or, in the case of German bank accounts maintained in the ordinary
course of business, pursuant to the general terms and conditions of banks,
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Company or a Subsidiary in excess of those set forth by
regulations promulgated by the Board, and (ii) such account is not intended by
the Company or any Subsidiary to provide collateral to the depository
institution, (y) in the ordinary course of business in connection with
intercompany cash pooling, interest set-off and/or sweeping arrangements and (z)
of a collecting bank arising under Section 4-210 of the Uniform Commercial Code
on items in the course of collection;
 
(ix)           Liens on the property of the Company or any Material Subsidiary
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, and statutory obligations, (ii) contingent
obligations on surety, performance and appeal bonds, and (iii) other
non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business and treating as non-delinquent any delinquency which
is being contested in good faith and by appropriate action, which action has the
effect of preventing the forfeiture or sale of the property subject thereto;
 
(x)           Liens securing reimbursement obligations incurred in the ordinary
course of business for letters of credit, which Liens encumber only goods, or
documents of title covering goods, which are purchased in transactions for which
such letters of credit are issued;
 
(xi)           Liens securing obligations in respect of capital leases, in each
case on assets subject to such leases and documents directly related thereto,
provided that such leases are otherwise permitted hereunder;
 
(xii)           any extension, refinancing, renewal, substitution or replacement
of or for any of the foregoing Liens to the extent that the aggregate principal
amount of the indebtedness or other obligation or liability secured by the
applicable Lien shall not be increased; provided that the Lien securing such
indebtedness or other obligation or liability shall not extend to or cover
additional assets (it being understood that a Lien covering all assets of a
particular type, such as “all inventory”, may cover additional assets of the
relevant type);
 
(xiii)           attachments, appeal bonds, judgments and other similar Liens
arising in connection with court proceedings that do not constitute an Event of
Default;
 
(xiv)           Liens arising under or pursuant to any Loan Document;
 
(xv)           Liens on assets pledged in respect of defeased and/or discharged
indebtedness; and
 
(xvi)           Liens on proceeds of any of the assets permitted to be the
subject of any Lien or assignment permitted by this Section 6.01.
 

 
67

--------------------------------------------------------------------------------

 
 
SECTION 6.02. Mergers, Etc.  It will not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of related transactions) all or substantially all of the assets of
the Company and its Subsidiaries taken as a whole (excluding for the avoidance
of doubt (i) any transfer of cash, cash equivalents or marketable securities in
the ordinary course of business, (ii) any issuance by a Person of its own equity
interests, (iii) any transfer for security purposes that is permitted by Section
6.01 and (iv) any casualty loss, governmental taking or similar disposition)
(whether now owned or hereafter acquired) to, any Person, or permit any of its
Material Subsidiaries to do so, except that (i) any Material Subsidiary of the
Company may merge or consolidate with or into, or transfer, convey, lease or
dispose of assets to, any other Person (so long as such merger, consolidation,
transfer, conveyance, lease or disposition does not effectuate a disposition of
all or substantially all of the assets of the Company and its Subsidiaries taken
as a whole), (ii) any Material Subsidiary of the Company may merge into or
transfer, lease, convey or dispose of assets to the Company, (iii) the Company
may merge into a wholly owned Subsidiary of the Company that has no material
assets or liabilities for the sole purpose of changing the state of
incorporation of the Company if the surviving Person shall expressly assume the
liabilities of the Company under this Agreement and the Notes, (iv) the Company
may merge or consolidate with any Person so long as the Company is the surviving
or continuing Person and (v) subject to clause (iv) above, any Material
Subsidiary may merge with any Person so long as such Material Subsidiary is the
surviving or continuing Person, provided, in each case, that no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom and provided, further, that the foregoing shall not
restrict (A) the Company or its Material Subsidiaries in respect of conveyances,
transfers, leases or other dispositions (i) of inventory, or obsolete, used or
surplus property in the ordinary course of business or (ii) in respect of any
Permitted Receivables Financing or (B) the sale of all or any portion of the
equity interest in, or all or any portion of the assets of, Snap-on Credit LLC
or any of its Subsidiaries, so long as such sale is conducted in an arm’s length
transaction and the Company (or a Subsidiary of the Company) shall receive all
of the net proceeds from any such sale.
 
SECTION 6.03. Accounting Changes.  It will not make or permit, or permit any of
its Material Subsidiaries to make or permit, any change in accounting policies
or reporting practices, except as required or permitted by generally accepted
accounting principles.
 
SECTION 6.04. [Intentionally Omitted].
 


 
SECTION 6.05. Financial Covenants.  So long as any Loan shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will either:
 
(a) Leverage Ratio.  Maintain, as at the end of each fiscal quarter, a Leverage
Ratio of not greater than 0.60 to 1.00, provided, that (i) the Company may, by
written notice to the Administrative Agent for distribution to the Lenders and
not more than two times during any five consecutive year term of this Agreement,
elect to increase the maximum Leverage Ratio permitted under this Section
6.05(a) to 0.65 to 1.00 as of the end of a Specified Quarter and the three (3)
consecutive fiscal quarters ending immediately following such Specified Quarter
(each such period of four (4) consecutive fiscal quarters, an “Adjusted Covenant
Period”) and (ii) notwithstanding the foregoing clause (i), the Company may not
elect an Adjusted Covenant Period for at least two fiscal quarters following the
end of an Adjusted Covenant Period before a new Adjusted Covenant Period is
available again pursuant to the foregoing clause (i) (it being understood and
agreed that at the end of an Adjusted Covenant Period, the maximum Leverage
Ratio permitted under this Section 6.05(a) shall revert to 0.60 to 1.00 as of
the end of each subsequent fiscal quarter unless and until another Adjusted
Covenant Period is elected pursuant to the terms and conditions described
above)); or
 

 
68

--------------------------------------------------------------------------------

 
 
(b) Consolidated Net Debt to EBITDA Ratio.  Maintain, as at the end of each
fiscal quarter, a ratio of Consolidated Net Debt to EBITDA (the “Consolidated
Net Debt to EBITDA Ratio”) for the four fiscal quarters then ended of not
greater than 3.50 to 1.00, provided, that (i) the Company may, by written notice
to the Administrative Agent for distribution to the Lenders and not more than
two times during any five consecutive year term of this Agreement, elect to
increase the maximum Consolidated Net Debt to EBITDA Ratio permitted under this
Section 6.05(b) to 3.75 to 1.00 as of the end of a Specified Quarter and the
three (3) consecutive fiscal quarters ending immediately following such
Specified Quarter and (ii) notwithstanding the foregoing clause (i), the Company
may not elect an Adjusted Covenant Period for at least two fiscal quarters
following the end of an Adjusted Covenant Period before a new Adjusted Covenant
Period is available again pursuant to the foregoing clause (i) (it being
understood and agreed that at the end of an Adjusted Covenant Period, the
maximum Consolidated Net Debt to EBITDA Ratio permitted under this Section
6.05(b) shall revert to 3.50 to 1.00 as of the end of each subsequent fiscal
quarter unless and until another Adjusted Covenant Period is elected pursuant to
the terms and conditions described above)).
 
SECTION 6.06. OFAC and Anti-Corruption Laws.
 
(a) The Company shall not, and shall ensure that none of its controlled
affiliated companies will, directly or, to the Company’s knowledge, indirectly
use the proceeds of Loans hereunder:
 
(i) to fund or finance any activities, business or transaction of or with any
Designated Person or in any Sanctioned Country, in either case, to the extent
such activities, business or transaction would violate Sanctions; or
 
(ii) in any other manner that will result in liability to the Administrative
Agent or any Lender under any applicable Sanctions or a breach by the
Administrative Agent or any Lenders of any Sanctions.
 
(b) The Company shall not, and shall ensure that none of its controlled
affiliated companies will, use funds or assets obtained directly or, to the
Company’s knowledge, indirectly from transactions with or from (i) Designated
Persons or (ii) any Sanctioned Country, in either case, in violation of
Sanctions (assuming, for purposes of this covenant only, that each Foreign
Subsidiary Borrower were a Domestic Subsidiary for purposes of determining its
compliance with Sanctions), to pay or repay any amount owing to the
Administrative Agent or any Lender under any Loan Document.
 
(c) The Company shall, and shall ensure that each of its controlled affiliated
companies will:
 
(i) conduct its business in compliance with Anti-Corruption Laws in all material
respects;
 
(ii) maintain policies and procedures designed to promote and achieve compliance
in all material respects with Anti-Corruption Laws; and
 
(iii) have reasonable controls and safeguards in place designed to prevent any
proceeds of any Loans hereunder from being used contrary to the representations
and undertakings set forth herein.
 
(d) The negative covenants in this Section 6.06 shall not be made by nor apply
to any German Borrower insofar as they would violate or expose any German
Borrower or any of its Subsidiaries or any director, officer or employee thereof
to any liability under any anti-boycott or blocking law, regulation or statute
that is in force from time to time and applicable to such entity (including
without limitation EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).
 

 
69

--------------------------------------------------------------------------------

 
 
(e) The negative covenants in this Section 6.06 given by any Borrower to any
Lender that qualifies as a resident party domiciled in Germany (Inländer) within
the meaning of Section 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
undertakings pursuant to EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           any Borrower shall fail to pay any principal of any Loan when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Loan or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or
 
(b)           any representation or warranty made by any Borrower herein or in
any written document furnished pursuant hereto shall prove to have been
incorrect in any material respect when made; or
 
(c)           (i) any Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.04, Section 5.05, Section 5.08 or
Article VI, or (ii) any Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to such Borrower by the
Administrative Agent or any Lender; or
 
(d)           the Company or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt (other than Debt owed to the
Company or any of its Subsidiaries) that is outstanding in a principal or net
amount of at least $100,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of the Company or such Subsidiary (as the case may be), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt (other than by a regularly
scheduled required prepayment or redemption); or any such Debt shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided that
there shall be excluded from this clause (d):   (i) change of control offers
made within 60 days after an acquisition with respect to, and effectuated
pursuant to, Debt of an acquired Person or Debt assumed by the Company or a
Subsidiary pursuant to a mandatory successor obligor clause under such Debt in
connection with the acquisition of all or substantially all of the assets of a
Person, (ii) defaults under any such Debt that are cured or repaid within 60
days after the related acquisition, provided no other creditors accelerate or
commence any kind of enforcement action relative to such Debt, (iii) mandatory
prepayment requirements arising from the receipt of net cash proceeds from
indebtedness, dispositions (including casualty events and governmental takings),
equity issuances or excess cash flow, in each case pursuant to any such Debt of
an acquired Person or so assumed in connection with such an acquisition, and
(iv) acceleration pursuant to due-on-sale clauses with respect to secured Debt;
or
 

 
70

--------------------------------------------------------------------------------

 
 
(e)           (i) the Company or any of its Material Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Company or any of its Material Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), except if a bankruptcy is
declared (faillissement is uitgesproken) under the Dutch Bankruptcy Act
(Faillissementswet), either such proceeding shall remain undismissed for a
period of 60 days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Company or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e) or (ii) with respect to a
Subsidiary Borrower or a Material Subsidiary, in each case having its center of
main interest (in the meaning of section 3 of the German Insolvency Code
(Insolvenzordnung) or article 3 para. 1 of Council Regulation (EC) No. 1346/2000
of May 29, 2000 (as amended or superseded from time to time, e.g., pursuant to
Regulation (EU) No 2015/848 of the European Parliament and of the Council of 20
May 2015 on insolvency proceedings))) in Germany, also (i) a Person making an
application for the opening of insolvency proceedings for the reasons set out in
sections 17 to 19 of the German Insolvency Code (Insolvenzordnung) (Antrag auf
Eröffnung eines Insolvenzverfahrens) or any competent court taking actions
pursuant to section 21 of the German Insolvency Code (Insolvenzordnung)
(Anordnung von Sicherungsmaßnahmen) unless, in case of an application for the
opening of insolvency proceedings by any Person (other than the Company or any
of its Subsidiaries or the Company’s direct or indirect shareholders), such
application is dismissed by the competent court (for any reason other than for
lack of assets (mangels Masse)) or successfully withdrawn by such Person, in
each case within 21 days after such application; (ii) such Subsidiary Borrower
or Material Subsidiary is unable to pay its debts as they fall due
(Zahlungsunfähigkeit), or is over indebted (Überschuldung), or is threatened
with insolvency (drohende Zahlungsunfähigkeit) within the meaning of Sections 17
to 19 (inclusive) of the German Insolvency Code (Insolvenzordnung); or
 
(f)           judgments or orders for the payment of money in excess of
$100,000,000 in the aggregate shall be rendered against the Company or any of
its Material Subsidiaries with respect to which (i) enforcement proceedings
shall have been commenced by any creditor upon such judgments or orders or
(ii) there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgments or orders, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default or included in the calculation of the
aggregate amount of judgments or orders under this clause (f) if and for so long
as (i) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order; or
 
(g)           any non-monetary judgment or order shall be rendered against the
Company or any of its Subsidiaries that would be reasonably expected to have a
Material Adverse Effect, and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 

 
71

--------------------------------------------------------------------------------

 
 
(h)           (i) any Person or two or more Persons acting in concert (other
than any Related Party) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 30% or more of the combined
voting power of all Voting Stock of the Company; or (ii) during any period of up
to 12 consecutive calendar months, commencing after the date of this Agreement,
individuals who at the beginning of such period were directors of the Company
shall cease for any reason to constitute a majority of the board of directors of
the Company (except to the extent that individuals who at the beginning of such
period were replaced by individuals (x) elected by a majority of the remaining
members of the board of directors of the Company, (y) nominated for election by
a majority of the remaining members of the board of directors of the Company and
thereafter elected as directors by the shareholders of the Company or (z)
approved by a majority of the remaining members of the board of directors); or
(iii) the Company ceasing to own, directly or indirectly 100% of the equity
interests of each Subsidiary Borrower; or
 
(i)           the Company or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liability that could reasonably be expected to
have a Material Adverse Effect as a result of one or more of the following
(other than to the extent being contested in good faith and by appropriate
action and as to which appropriate reserves in accordance with GAAP are being
maintained):  (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization, insolvency or termination of a
Multiemployer Plan;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (e) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Company, take either or both of the
following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (e) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.
 
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including  execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 

 
72

--------------------------------------------------------------------------------

 
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent; provided, no such delegation shall serve as a release of
the Administrative Agent or waiver by any Borrower of any rights hereunder.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 

 
73

--------------------------------------------------------------------------------

 
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with
(and, so long as no Default shall then exist, the consent of, such consent not
to be unreasonably withheld) the Company, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
 
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.  (a)   Except in the case of notices and other
communications expressly permitted to be given by telephone or other means
permitted hereunder (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 

 
74

--------------------------------------------------------------------------------

 
 
(i) if to any Borrower, to it c/o Snap-on Incorporated, 2801 80th Street,
Kenosha, Wisconsin 53141, Attention: Jeffrey F. Kostrzewa, Vice President &
Treasurer (Telecopy No. (262) 656-5353; Telephone No. (262) 656-5677), with a
copy to, in the case of any notice of Default or Event of Default, Snap-on
Incorporated, 2801 80th Street, Kenosha, Wisconsin 53141, Attention: Irwin M.
Shur, General Counsel (Telecopy No. (262) 656-5127; Telephone No. (262)
656-5560);
 
(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars (other than Designated Loans), to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Ladesiree Williams
(Email jpm.agency.servicing.1@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies and Designated Loans, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, 9th Floor, Chicago,
Illinois 60603, Attention of Suzanne Ergastolo, Telecopy No. (312) 794-7682;
 
(iii) if to an Issuing Bank, to it at (a) JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Ladesiree Williams
(Email jpm.agency.servicing.1@jpmorgan.com) or (b) in the case of any other
Issuing Bank, to it at the address and telecopy number specified from time to
time by such Issuing Bank to the Company and the Administrative Agent;
 
(iv) if to JPMorgan in its capacity as a Swingline Lender, to it at (a) JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor L2, Chicago, Illinois 60603,
Attention of Ladesiree Williams (Email jpm.agency.servicing.1@jpmorgan.com) or
(b) in the case of any other Swingline Lender, to it at the address and telecopy
number specified from time to time by such Swingline Lender to the Company and
the Administrative Agent; and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
 

 
75

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
 
(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative
Agent.  “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
 
SECTION 9.02. Waivers; Amendments.  (a)   No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
 

 
76

--------------------------------------------------------------------------------

 
 
(b) Except as provided in Section 2.25 with respect to the extension of the
Maturity Date, and as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase  the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than
waivers or amendments with respect to the application of a default rate of
interest pursuant to Section 2.13(c)), or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby (except
that any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release the Company from its obligations
under Article X (other than with respect to any Borrower ceasing to be a
Borrower in accordance with this Agreement) without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or any
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lenders).  Notwithstanding the foregoing, (A) no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification, and (B) as to
any amendment, amendment and restatement or other modification otherwise
approved in accordance with this Section, it shall not be necessary to obtain
the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitment or outstanding Loans, so long as such Lender receives payment in full
of the principal of and interest on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, amendment and
restatement or other modification becomes effective.
 
(c) If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 

 
77

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
 
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a)   The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one primary counsel (and one additional local counsel in each applicable
jurisdiction) for the Administrative Agent, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that, in advance of contacting outside counsel of the
Administrative Agent regarding matters concerning the administration of this
Agreement in respect of which the Administrative Agent will expect to be
reimbursed by the Company, the Administrative Agent will notify the Company of
its intent to contact such outside counsel, (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel (and one local
counsel in each applicable jurisdiction) for the Administrative Agent and one
additional counsel for all of the Lenders and additional counsel as the
Administrative Agent or any Lender or group of Lenders reasonably determines are
necessary to avoid actual or potential conflicts of interest or the availability
of different claims or defenses, in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document at any time during a Default, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during  any workout,
restructuring or negotiations during an Event of Default in respect of such
Loans or Letters of Credit.
 

 
78

--------------------------------------------------------------------------------

 
 
(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, penalties and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, as and when incurred by any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, or the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of its Subsidiaries and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (a) the gross negligence or willful misconduct of such Indemnitee
or any of its Affiliates, (b) a dispute among the Lenders not arising from a
Default (other than a dispute involving a claim against an Indemnitee for its
acts or omissions in its capacity as an arranger, bookrunner, agent or similar
role in respect of the credit facility evidenced by this Agreement, except, with
respect to this clause (b), to the extent such acts or omissions are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have constituted the gross negligence or willful misconduct of such Indemnitee
in such capacity) or (c) such Indemnitee’s or any of its Affiliates’ material
breach of the Loan Documents.  This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
 
(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or such Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Company’s failure to pay any such
amount shall not relieve the Company of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or such Swingline Lender,
each in their capacity as such.
 
(d) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), other than for direct or actual damages determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan, any Letter of Credit or the use of the proceeds thereof.
 

 
79

--------------------------------------------------------------------------------

 
 
(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor accompanied by a reasonably detailed calculation
of the amount demanded.
 
SECTION 9.04. Successors and Assigns.  (a)   The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld, it
being understood that in the case of any assignment that requires the Company’s
consent, without limiting any other factors that may be reasonable, it shall be
reasonable for the Company to consider a proposed assignee’s right to require
reimbursement for increased costs when determining whether to consent to such an
assignment) of:
 
(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), provided that no consent of the Company shall be required (but notice
to the Company shall be required) for an assignment to (1) a Lender, an
Affiliate of a Lender or an Approved Fund (provided further, notwithstanding the
preceding clause (1), the consent of the Company shall be required if, after
giving effect to such assignment, the assignee, collectively with its affiliated
Lenders and affiliated Approved Funds, would, as a result of such assignment,
hold more than fifteen percent (15%) of the aggregate amounts of Loans and
unused Commitments, or, (2) if an Event of Default has occurred and is
continuing, any other assignee; and
 
(B) the Administrative Agent;
 
(C) the Issuing Banks; and
 
(D) the Swingline Lenders.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
 

 
80

--------------------------------------------------------------------------------

 
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
 
(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the Company
described in Section 108(e)(4) of the Code;
 
(F) the assignee shall not be the Company or any Subsidiary or Affiliate of the
Company; and
 
(G) any assignment or transfer to or assumption by  any Person of all or a
portion of a Lender’s rights and obligations under this Agreement (including all
or a portion of its Commitments or Loans) with respect to a Dutch Borrower shall
only be permitted if such Person is a Dutch Non-Public Lender.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
the Parent of any Defaulting Lender, (c) the Company, any of its Subsidiaries or
any of its Affiliates, (d) a company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s) thereof
or (e) a Disqualified Institution.
 

 
81

--------------------------------------------------------------------------------

 
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c)           (i)  Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a  prospective participant that bears a
relationship to the Company described in Section 108(e)(4) of the Code.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) or in clause (i) of Section 9.04(a) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 

 
82

--------------------------------------------------------------------------------

 
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with Section
2.17(d) and (g) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e) Disqualified Institutions.
 
(i)           No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.
 

 
83

--------------------------------------------------------------------------------

 
 
(ii)           If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
 
(iii)           Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions to whom an assignment or participation is
made in violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or (z)
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter.
 
(iv)           The Administrative Agent shall have the right, and the Company
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender requesting the same.
 
(v)           The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any ‎Disqualified
Institution.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect in accordance with their terms as long
as the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17,
9.03 and 9.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.
 

 
84

--------------------------------------------------------------------------------

 
 
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated, but excluding
deposits held in a trustee, fiduciary, agency or similar capacity or otherwise
for the benefit of a third party) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Borrower against any of and all of the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided that,
promptly after any such set off and application, such Lender or Affiliate shall
give notice thereof to the Company.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
 

 
85

--------------------------------------------------------------------------------

 
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)  
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Borrower or its
properties in the courts of any jurisdiction.
 
(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City.  The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment.  Said designation and appointment shall be
irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23.  Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary
Borrower.  To the extent any Foreign Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Subsidiary
Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 

 
86

--------------------------------------------------------------------------------

 
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,  AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Swingline
Lenders, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential to the same extent as if they were parties hereto), (b)
to the extent requested by any regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required (i) by applicable laws or regulations
or (ii) by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) on a confidential basis to (A) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the written
consent of the Company or (i) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or (B)
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Company or any of its
Subsidiaries that the Administrative Agent, such Issuing Bank or such Lender, as
applicable, reasonably believes is not prohibited from disclosing such
information to such party in violation of a duty of confidentiality to the
Company or any of its Subsidiaries.  In the event of disclosure pursuant to
clause (c)(ii) above, the applicable disclosing Person shall, (x) to the extent
not prohibited by applicable law, rule or regulation, as promptly as practicable
notify the Company in writing of such required disclosure, (y) so furnish only
that portion of the Information which such disclosing Person reasonably
determines (which may be in reliance on the advice of legal counsel) it is
legally required to disclose and (z) use commercially reasonable efforts to
ensure that any such Information so disclosed is accorded confidential
treatment.  For the purposes of this Section, “Information” means all
information which is received from or on behalf of the Company relating to the
Company, its Subsidiaries or Affiliates or their respective business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the Company
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in no event less than a
reasonable degree of care.
 

 
87

--------------------------------------------------------------------------------

 
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW AND AGREES TO UPDATE SUCH CREDIT CONTACT BY NOTICE TO THE COMPANY
AND THE ADMINISTRATIVE AGENT FROM TIME TO TIME AS NECESSARY TO CAUSE THE
FOREGOING REPRESENTATION TO BE TRUE AT ALL TIMES.
 
SECTION 9.13. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 9.14. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 

 
88

--------------------------------------------------------------------------------

 
 
SECTION 9.15. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
SECTION 9.16. Attorney Representation.  If a Dutch Borrower is represented by an
attorney in connection with the signing and/or execution of the Agreement and/or
any other Loan Document it is hereby expressly acknowledged and accepted by the
parties to the Agreement and/or any other Loan Document that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of the
Netherlands.
 
 
ARTICLE X
 
Company Guarantee
 
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due, subject
to the notice provisions contained in this Article X, of the Obligations of such
other Borrowers.  The Company further agrees that the due and punctual payment
of such Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any such extension or renewal of any such
Obligation.
 
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives, other than as set forth in
this Article X, notice of acceptance of its obligations and notice of protest
for nonpayment.  The obligations of the Company under this Article X shall not
be affected by: (a) the failure of the Administrative Agent, any Issuing Bank or
any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement (other than to the extent provided for in any express, written
release, amendment, modification or waiver with respect to any of this Article X
made in accordance with Section 9.02); (d) any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations; (e) the
failure of the Administrative Agent to take any steps to perfect and maintain
any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Borrower or any
other guarantor of any of the Obligations; (g) the enforceability or validity of
the Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any other guarantor of
any of the Obligations, for any reason related to this Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.
 

 
89

--------------------------------------------------------------------------------

 
 
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Borrower or
any other Person.
 
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
 
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, promptly but in any event within two (2) Business
Days following receipt of written demand by the Administrative Agent, any
Issuing Bank or any Lender, forthwith pay, or cause to be paid, to the
Administrative Agent, any Issuing Bank or any Lender in cash an amount equal
to the unpaid principal amount of such Obligations then due, together
with accrued and unpaid interest thereon.  The Company further agrees that if
payment in respect of any Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York, Chicago or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
similar event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, any
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.
 

 
90

--------------------------------------------------------------------------------

 
 
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Banks
and the Lenders.
 
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Obligations.
 


 
[Signature Pages Follow]

 
91

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
SNAP-ON INCORPORATED, as the Company
     
By /s/ Jeffrey F. Kostrzewa
   
Name:  Jeffrey F. Kostrzewa
   
Title:  Vice President and Treasurer




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 
 

--------------------------------------------------------------------------------

 



 



         
JPMORGAN CHASE BANK, N.A., individually as a Lender, as a Swingline Lender, as
an Issuing Bank and as Administrative Agent
     
By /s/ Suzanne Ergastolo
   
Name:  Suzanne Ergastolo
   
Title:  Vice President




 Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 



         
CITIBANK, N.A.,  individually as a Lender, as a Swingline Lender, as an Issuing
Bank and as Syndication Agent
     
By  /s/ Lisa Huang
   
Name:  Lisa Huang
   
Title:  Vice President




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 



         
U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, as a Swingline Lender,
as an Issuing Bank and as Syndication Agent
     
By  /s/ James DeVries
   
Name:  James DeVries
   
Title:  Senior Vice President




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
BARCLAYS BANK PLC, individually as a Lender and as Documentation Agent
     
By  /s/ Kayode Sulola
   
Name:  Kayode Sulola
   
Title:  Assistant Vice President
         
Executed in London, United Kingdom




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
MIZUHO BANK, LTD., individually as a Lender and as Document Agent
     
By  /s/ Donna DeMagistris
   
Name:  Donna DeMagistris
   
Title:  Authorized Signatory




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
ROYAL BANK OF CANADA, individually as a Lender and as Document Agent
     
By  /s/ Raja Khanna
   
Name:  Raja Khanna
   
Title:  Director




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as Document
Agent
     
By  /s/ Thiplada Siddiqui
   
Name:  Thiplada Siddiqui
   
Title:  Vice President




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
     
By  /s/ Brian Crowley
   
Name:  Brian Crowley
   
Title:  Managing Director
     
By  /s/ Cara Younge
   
Name:  Cara Younge
   
Title:  Director




   Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
BANK OF CHINA – CHICAGO BRANCH, as a Lender
     
By  /s/ Kefei Xu
   
Name:  Kefei Xu
   
Title:  Senior Vice President & Branch Manager




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
COMMERZBANK AG, NEW YORK BRANCH, as a Lender
     
By  /s/ Michael Ravelo
   
Name:  Michael Ravelo
   
Title:  Director
     
By  /s/ Vanessa De La Ossa
   
Name:  Vanessa De La Ossa
   
Title:  Associate




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
     
By  /s/ Joseph A. Philbin
   
Name:  Joseph A. Philbin
   
Title:  Senior Vice President




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
SVENSKA HANDELSBANKEN AB (publ), New York Branch as a Lender
     
By  /s/ Mark Emmett
   
Name:  Mark Emmett
   
Title:  Vice President
     
By  /s/ Jonas Almhojd
   
Name:  Jonas Almhojd
   
Title:  Senior Vice President




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
THE NORTHERN TRUST COMPANY, as a Lender
     
By  /s/ Murtuza Ziauddin
   
Name:  Murtuza Ziauddin
   
Title:  Vice President




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
WESTPAC BANKING CORPORATION, as a Lender
     
By  /s/ Su-Lin Watson
   
Name:  Su-Lin Watson
   
Title:  Director




Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 



 

         
INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender
     
By  /s/ Manuela Insana
   
Name:  Manuela Insana
   
Title:  VP & Relationahip Manager
     
By  /s/ Jonathan Sahr
   
Name:  Jonathan Sahr
   
Title:  Assistant Vice President




  Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 

 

 
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the “Loan Documents” (as defined therein) and is not a party
to this Agreement other than for the sole purpose of provisions of Section 1.05
expressly applicable to it.
 
     
TD BANK, N.A., as the Departing Lender
     
By  /s/ Todd Antico
   
Name:  Todd Antico
   
Title:  Senior Vice President




    Signature Page to Second Amended and Restated Five Year Credit Agreement
Snap-on Incorporated
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.01


COMMITMENTS


LENDER
COMMITMENT
   
JPMORGAN CHASE BANK, N.A.
$75,000,000.00
   
CITIBANK, N.A.
$75,000,000.00
   
U.S. BANK NATIONAL ASSOCIATION
$75,000,000.00
   
BARCLAYS BANK PLC
$55,000,000.00
   
MIZUHO BANK, LTD.
$55,000,000.00
   
ROYAL BANK OF CANADA
$55,000,000.00
   
WELLS FARGO BANK, NATIONAL ASSOCIATION
$55,000,000.00
   
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
$35,000,000.00
   
BANK OF CHINA - CHICAGO BRANCH
$35,000,000.00
   
COMMERZBANK AG, NEW YORK BRANCH
$35,000,000.00
   
HSBC BANK USA, NATIONAL ASSOCIATION
$35,000,000.00
   
SVENSKA HANDELSBANKEN AB (publ), NEW YORK BRANCH
$35,000,000.00
   
THE NORTHERN TRUST COMPANY
$35,000,000.00
   
WESTPAC BANKING CORPORATION
$25,000,000.00
   
INTESA SANPAOLO S.P.A., NEW YORK BRANCH
$20,000,000.00
   
AGGREGATE COMMITMENT
$700,000,000




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.05


SWINGLINE SUBLIMITS


LENDER
SWINGLINE SUBLIMIT
   
JPMORGAN CHASE BANK, N.A.
$16,666,666.67
   
CITIBANK, N.A.
$16,666,666.67
   
U.S. BANK NATIONAL ASSOCIATION
$16,666,666.66
   

 



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01


EXISTING LIENS


SNAP-ON INCORPORATED


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Dell Financial Services L.L.C.
42324004
08/17/04
Certain computer equipment.
Continuation #20092632583 filed on 08/17/09.
 
Amendment #20092741939 filed on 08/26/09 changing secured party name.
 
Continuation #20142849560 filed on 07/17/14
Delaware
Oak Brook Bank
20062793859
08/08/06
Certain leased equipment.
Continuation #20111947061 filed on 05/23/11
Delaware
Earle M. Jorgensen Company
20083262076
09/25/08
Certain equipment.
Continuation #20132075530 filed on 05/31/13.
Delaware
The Fifth Third Leasing Company
20090647039
02/27/09
Certain equipment.
Continuation #20133626737 filed on 09/18/13.
Delaware
The Fifth Third Leasing Company
20090650611
02/27/09
Certain equipment.
Continuation #20133626729 filed on 09/18/13.
Delaware
The Fifth Third Leasing Company
20091019345
03/31/09
Certain equipment.
Continuation #20140066464 filed on 01/07/14.
Delaware
RBS Asset Finance, Inc.
20091572905
05/13/09
Certain equipment.
Continuation #20141695303 filed on 04/30/14.
Delaware
RBS Asset Finance, Inc.
20092024542
06/17/09
Certain equipment.
Continuation #20142018414 filed on 05/22/14.
Delaware
RBS Asset Finance, Inc.
20092660063
08/03/09
Certain equipment.
Continuation #20143019437 filed on 07/29/14.
Delaware
The Fifth Third Leasing Company
20093068837
09/25/09
Certain inventory and equipment.
Amendment #20100369698 filed on 02/02/10 deleting certain collateral.
 
Continuation #20141371970 filed on 04/08/14.
Delaware
RBS Asset Finance, Inc.
20100425979
02/08/10
Certain equipment.
Continuation #20150464866 filed on 02/03/15.
Delaware
RBS Asset Finance, Inc.
20100827901
03/11/10
Certain equipment.
Continuation #20150834555 filed on 02/27/15.
Delaware
U.S. Bancorp Equipment Finance, Inc.
20101109895
03/31/10
Certain equipment.
Continuation #20144539250 filed on 11/11/14.



 
1
 
 
 
JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Chesapeake Funding LLC
20110986870
03/17/11
 
Amendment adding collateral #20111663940 filed on 05/04/11
 
Amendment adding collateral #20112183591 filed on 06/08/11
Delaware
GFC Leasing a Division of Gordon Flesch Co., Inc.
20111004756
03/18/11
Certain copier equipment.
 
Delaware
Wells Fargo Bank, N.A.
20111486151
04/20/11
Certain equipment.
 
Delaware
Toyota Motor Credit Company
20112979238
08/02/11
Certain equipment.
 
Delaware
Wells Fargo Bank, N.A.
20120742504
02/27/12
Certain equipment.
 
Delaware
NMHG Financial Services, Inc.
20123970151
10/16/12
Certain leased equipment.
 
Delaware
XMC Sales, LLC
20130125493
01/02/13
Certain copy equipment.
 
Delaware
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20132522101
07/01/13
Certain equipment.
 
Delaware
Ellison Technologies
20132544758
06/24/13
Certain equipment.
 
Delaware
Toshiba Financial Services
20132918242
07/26/13
Certain leased equipment.
 
Delaware
Raymond Leasing Corporation
20134173283
10/24/13
Certain leased equipment.
 
Delaware
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20134674355
11/26/13
Certain equipment.
 
Delaware
Xerox Corporation
20140227991
01/17/14
Certain leased copy equipment.
 
Delaware
GFC Leasing a Division of Gordon Flesch Co., Inc.
20140605055
02/14/14
Certain leased copy equipment.
 
Delaware
Wells Fargo Bank, N.A.
20141678887
04/29/14
Certain equipment.
 
Delaware
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20142389112
06/18/14
Certain equipment.
 
Delaware
General Electric Capital Corporation
20142465698
06/23/14
Certain leased equipment.
 
Delaware
Wells Fargo Bank, N.A.
20142862282
07/18/14
Certain equipment.
 
Delaware
Ailco Equipment Finance Group, Inc.
20143137965
08/06/14
Certain leased copy equipment.
 
Delaware
General Electric Credit Corporation of Tennessee
20143357670
08/21/14
Certain leased equipment.
 
Delaware
Wells Fargo Bank, N.A.
20143566205
09/05/14
Certain equipment.
 
Delaware
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
20144806907
11/28/14
Certain equipment.
 



 
2

--------------------------------------------------------------------------------

 

JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
GFC Leasing a Division of Gordon Flesch Co., Inc.
20150129022
01/12/15
Certain leased copy equipment.
 
Delaware
Wells Fargo Bank, N.A.
20150658855
02/16/15
Certain equipment.
 
Delaware
Wells Fargo Bank, N.A.
20151143873
03/18/15
Certain equipment.
 
Delaware
Wells Fargo Equipment Finance, Inc.
20151335131
03/30/15
Certain leased equipment.
 
Delaware
Wells Fargo Equipment Finance, Inc.
20152920022
07/07/15
Certain leased equipment.
 
Delaware
Magid Glove and Safety Mfg. Co. LLC
20153614046
08/19/15
All debtor’s inventory of goods now or hereafter acquired by debtor and financed
by secured party.  This consist of work gloves, safety clothing and safety
products.
 
Delaware
Haas Factory Outlet LLC
20154340526
09/15/15
Certain equipment.
 
Delaware
GFC Leasing a Division of Gordon Flesch Co., Inc.
20154522461
10/06/15
Certain leased copy equipment.
 




 
3

--------------------------------------------------------------------------------

 

SNAP-ON TOOLS COMPANY LLC


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
NMHG Fincial Services, Inc.
20081426384
04/24/08
Certain equipment.
Amendment #20130660911 filed 02/20/13
Continuation #2013066929 filed 02/20/2013
Delaware
Nissan Motor Acceptance Corporation
20110705783
02/25/11
Certain equipment.
 
Delaware
Nissan Motor Acceptance Corporation
20110705809
02/25/11
Certain equipment.
 
Delaware
Nissan Motor Acceptance Corporation
20110706419
02/25/11
Certain equipment.
 
Delaware
Wells Fargo Bank, N.A.
20111113490
03/25/11
Certain equipment.
 
Delaware
Nissan Motor Acceptance Corporation
20112676388
07/12/11
Certain equipment.
 
Delaware
Cryovac Sealed Air Corporation
20113101873
08/10/11
Certain equipment.
 
Delaware
NHMG Financial Services, Inc.
20134778156
12/04/13
Certain equipment.
 
Delaware
Raymond Leasing Corporation
20143561370
09/05/14
Certain equipment.
 
Delaware
Bank of the West
20150781046
02/24/15
Certain equipment.
 
Delaware
Nissan Motor Acceptance Corporation
2015296762
07/08/15
Certain equipment.
 




 
4

--------------------------------------------------------------------------------

 
 
SNAP-ON CREDIT LLC


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20104389106
12/13/10
Certain leased equipment.
Amendment restating collateral #20114356161 filed on 11/14/11
Delaware
Well Fargo Equipment Finance, Inc.
20104397117
12/13/10
Certain leased equipment.
Amendment restating collateral #20124711273 filed on 12/06/12
Delaware
Well Fargo Equipment Finance, Inc.
20104461822
12/16/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104461830
12/16/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104533828
12/21/10
Certain leased equipment.
Amendment restating collateral #20124286599 filed on 11/07/12
Delaware
Well Fargo Equipment Finance, Inc.
20104535492
12/21/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104538983
12/21/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104547653
12/22/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104554063
12/22/10
Certain leased equipment.
Amendment restating collateral #20130293523 filed on 01/23/13
Delaware
Well Fargo Equipment Finance, Inc.
20104606129
12/28/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104609065
12/28/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104636084
12/30/10
Certain leased equipment.
 
Delaware
U.S. Bancorp Equipment Finance, Inc.
20104648766
12/30/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20104655985
12/31/10
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110076284
01/07/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110076292
01/07/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110076300
01/07/11
Certain leased equipment.
Amendment restating collateral #20123532746 filed on 09/13/12
Delaware
Well Fargo Equipment Finance, Inc.
20110078082
01/07/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110111255
01/11/11
Certain leased equipment.
Amendment restating collateral #20120208308 filed on 01/18/12



 
5

--------------------------------------------------------------------------------

 

JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20110111263
01/11/11
Certain leased equipment.
Amendment restating collateral #20122397521 filed on 06/21/12
Delaware
Well Fargo Equipment Finance, Inc.
20110111271
01/11/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110134265
01/12/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110134273
01/12/11
Certain leased equipment.
Amendment restating collateral #20123851146 filed on 10/5/12
Delaware
Well Fargo Equipment Finance, Inc.
20110151269
01/13/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110152739
01/13/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110185309
01/18/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110185317
01/18/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110187016
01/18/11
Certain leased equipment.
 
Delaware
U.S. Bancorp Equipment Finance, Inc.
20110199623
01/19/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110200314
01/19/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110219793
01/20/11
Certain leased equipment.
Amendment restating collateral #20121602244 filed on 04/25/12
Delaware
Well Fargo Equipment Finance, Inc.
20110255425
01/24/11
Certain leased equipment.
Amendment restating collateral
#20130313800 filed on 01/24/13
Amendment restating collateral #20130335696 filed on 01/25/13
Delaware
Well Fargo Equipment Finance, Inc.
20110285166
01/25/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110285190
01/25/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110285216
01/25/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110311186
01/27/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110329881
01/28/11
Certain leased equipment.
 



 
6

--------------------------------------------------------------------------------

 

JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20110330418
01/28/11
Certain leased equipment.
Amendment restating collateral #20110335912 filed on 01/28/11
Delaware
Well Fargo Equipment Finance, Inc.
20110377716
02/01/11
Certain leased equipment.
Amendment restating collateral #20111234437 filed on 04/04/11
Delaware
Well Fargo Equipment Finance, Inc.
20110465297
02/08/11
Certain leased equipment.
Amendment restating collateral #20120973356 filed on 03/13/12
Delaware
Well Fargo Equipment Finance, Inc.
20110467335
02/08/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110470230
02/08/11
Certain leased equipment.
Amendment restating collateral #20122361592 filed on 06/19/12
Delaware
Well Fargo Equipment Finance, Inc.
20110499387
02/10/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110574445
02/16/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110618994
02/18/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110619000
02/18/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110710924
02/25/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110711823
02/25/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110781818
03/03/11
Certain leased equipment.
Amendment restating collateral #20130313776 filed on 01/24/13
Amendment restating collateral #20130335688 filed on 01/25/13
Delaware
Well Fargo Equipment Finance, Inc.
20110782550
03/03/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110783319
03/03/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110783327
03/03/11
Certain leased equipment.
 



 
7

--------------------------------------------------------------------------------

 

JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20110828353
03/07/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20110856883
03/08/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20111673949
05/04/11
Certain leased equipment.
Amendment restating collateral #20121420621 filed on 04/12/12
Amendment restating collateral #20130501461 filed on 02/06/13
Delaware
Well Fargo Equipment Finance, Inc.
20111909988
05/19/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20112491010
06/29/11
Certain leased equipment.
 
Delaware
Marlin Business Bank
20112538240
07/01/11
Certain leased equipment.
Amendment restating collateral #20112816851 filed on 07/21/11
Delaware
Well Fargo Equipment Finance, Inc.
20112570797
07/05/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20112599325
07/07/11
Certain leased equipment.
Amendment restating collateral #20122396044 filed on 06/21/12
Delaware
Well Fargo Equipment Finance, Inc.
20112838533
07/22/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20113228791
08/19/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20113328286
08/26/11
Certain leased equipment.
Amendment restating collateral #20113346882 filed on 08/29/11
Delaware
Well Fargo Equipment Finance, Inc.
20113444331
09/07/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20113582247
09/19/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20113657973
09/23/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20113967224
10/14/11
Certain leased equipment.
Amendment restating collateral #20123957786 filed on 10/15/12
Delaware
Well Fargo Equipment Finance, Inc.
20113967802
10/14/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20114038801
10/19/11
Certain leased equipment.
 



 
8

--------------------------------------------------------------------------------

 

JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20114214360
11/01/11
Certain leased equipment.
Amendment restating collateral #20120150781 filed on 01/12/12
Delaware
Well Fargo Equipment Finance, Inc.
20114267053
11/04/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20114324367
11/09/11
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20114327253
11/09/11
Certain leased equipment.
Amendment restated collateral #20114431543 filed on 11/17/11
Amendment restated collateral #20120150823 filed on 01/12/12
Amendment restating collateral #20130413675 filed on 01/31/13
Delaware
Well Fargo Equipment Finance, Inc.
20120064727
01/06/12
Certain leased equipment.
Amendment restating collateral #20120068124 filed on 01/06/12
Amendment restating collateral #20120071706 filed on 01/06/12
Delaware
Well Fargo Equipment Finance, Inc.
20120171308
01/13/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20120345126
01/27/12
Certain leased equipment.
Amendment restating collateral #20122660134 filed on 07/11/12
Delaware
Well Fargo Equipment Finance, Inc.
20120371577
01/30/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20120427502
02/02/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20120498081
02/08/12
Certain leased equipment.
Amendment restating collateral #20120510901 filed on 02/08/12
Delaware
Well Fargo Equipment Finance, Inc.
20120586166
02/14/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20120920258
03/09/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20121113184
03/23/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20121284035
04/03/12
Certain leased equipment.
 



 
9

--------------------------------------------------------------------------------

 


JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20121456450
04/16/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20121561341
04/23/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20121563420
04/23/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20121924044
05/18/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122299008
06/14/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122318873
06/15/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122424028
06/22/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122463554
06/26/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122586305
07/05/12
Certain leased equipment.
Amendment restating collateral #20123126754 filed on 08/13/12
Delaware
Well Fargo Equipment Finance, Inc.
20122627679
07/09/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122685263
07/12/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122711754
07/13/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122822031
07/23/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20122991141
08/02/12
Certain leased equipment.
Amendment restating collateral #20122994202 filed on 08/03/12
Delaware
Well Fargo Equipment Finance, Inc.
20123007517
08/03/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20123458462
09/07/12
Certain leased equipment.
Amendment restating collateral #20124109387 filed on 10/24/12
Delaware
Well Fargo Equipment Finance, Inc.
20123518414
09/12/12
Certain leased equipment.
Amendment restating collateral #20124088409 filed on 10/23/12
Delaware
Well Fargo Equipment Finance, Inc.
20123579564
09/17/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20123655257
09/21/12
Certain leased equipment.
 



 
10

--------------------------------------------------------------------------------

 

JURISDICTION
SECURED PARTY
FILE NUMBER
FILING DATE
SUMMARY COLLATERAL DESCRIPTION
ADDITIONAL FILINGS
Delaware
Well Fargo Equipment Finance, Inc.
20123676204
09/24/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20123942515
10/12/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20123999952
10/17/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20124182632
10/31/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20124270858
11/05/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20124426807
11/15/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20124729911
12/06/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20124997583
12/21/12
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130047317
01/04/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130059627
01/04/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130156910
01/11/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130556770
02/12/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130597287
02/14/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130624461
02/15/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130652793
02/19/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130834318
03/04/13
Certain leased equipment.
 
Delaware
Well Fargo Equipment Finance, Inc.
20130985599
03/14/13
Certain leased equipment.
 

 
 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Five Year Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
_______________________________________              
2.
Assignee:
_______________________________________        
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrowers:
Snap-on Incorporated and certain Subsidiary Borrowers                   
       
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Second Amended and Restated Five Year Credit Agreement dated as of December
15, 2015 among Snap-on Incorporated, the Subsidiary Borrowers from time to time
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto
 

 



--------------------------------------------------------------------------------

 
1 Select as applicable.

 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:

 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
 
$
$
%
 
$
$
%
 

 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
_____________________________________     
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
_____________________________________    
Title:
   

 
Consented to and Accepted:
     
JPMORGAN CHASE BANK, N.A., as Administrative Agent
     
By:
___________________________________      
Title:
       
[Consented to:]3
     
SNAP-ON INCORPORATED
     
By:
___________________________________      
Title:
           




--------------------------------------------------------------------------------

 
2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 
2

--------------------------------------------------------------------------------

 

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.08 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (vi) it meets all the requirements to be an
assignee under Section 9.04 of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
OPINION OF FOLEY & LARDNER LLP
 


[ATTACHED]




 
 

--------------------------------------------------------------------------------

 
 

[logo2.jpg]
 
December 15, 2015
ATTORNEYS AT LAW
777 EAST WISCONSIN AVENUE
MILWAUKEE, WI  53202-5306
414.271.2400 TEL
414.297.4900 FAX
www.foley.com
 
 
CLIENT/MATTER NUMBER
075320-0794



To each of the Lenders (as defined below) party to the Second Amended and
Restated Five Year Credit Agreement dated as of the date hereof among Snap-on
Incorporated, said Lenders parties thereto, and the Agent (as defined below),
and to JPMorgan Chase Bank, N.A., as Agent (as defined below) for said Lenders
 
 

Re:           Snap-on Incorporated
 
Ladies and Gentlemen:
 
This opinion is furnished to you pursuant to Section 4.01(b)(i) of the Second
Amended and Restated Five Year Credit Agreement, dated as of the date hereof
(the “Amended Five Year Credit Agreement”), among Snap-on Incorporated (the
“Borrower”), the lenders parties thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as Administrative Agent for said Lenders (“Agent”).  Except as
otherwise indicated herein, capitalized definitional terms in this opinion have
the meanings set forth in the Amended Five Year Credit Agreement.
 
We have acted as special counsel for the Borrower in connection with the
preparation, execution and delivery of the Amended Five Year Credit Agreement.
 
In that connection, we have examined:
 
 
(1)
The Amended Five Year Credit Agreement; and

 
 
(2)
Each promissory note dated as of the date hereof, if any, made by the Borrower
and payable to the order of a Lender, as contemplated by Section 2.10(d) of the
Amended Five Year Credit Agreement (the “Notes”; the Notes, together with the
Amended Five Year Credit Agreement, the “Loan Documents”).

 
We note that various issues are addressed in the opinion of Irwin M. Shur, the
Vice President, General Counsel and Secretary of the Borrower, separately
provided to you, and we express no opinion with respect to those matters (and we
have, with your permission, relied in this opinion on such opinion of Irwin M.
Shur as to such matters without independent verification of the substance of
such opinion).
 
We have examined the originals, or copies certified to our satisfaction, of such
corporate records of the Borrower, certificates of public officials and of
officers of the Borrower, and agreements, instruments and other documents, as we
have deemed necessary as a basis for the opinions expressed below.  As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon certificates of the Borrower or
its officers or of public officials. In rendering this opinion, we have, with
your permission, and without investigation, verification or inquiry, (i) relied
as to all factual matters on the representations, warranties and certifications
of the parties set forth in the Amended Five Year Credit Agreement and each of
the certificates delivered pursuant thereto, and (ii) assumed that:
 



BOSTON
BRUSSELS
CHICAGO
DETROIT
JACKSONVILLE
LOS ANGELES
MADISON
MIAMI
MILWAUKEE
NEW YORK
ORLANDO
SACRAMENTO
SAN DIEGO
SAN FRANCISCO
SHANGHAI
SILICON VALLEY
TALLAHASSEE
TAMPA
TOKYO
WASHINGTON, D.C.



 
 

--------------------------------------------------------------------------------

 


[logo2.jpg]
 
December 15, 2015
Page 2
 

 
 
(a)
Each of the parties to the Loan Documents is duly organized and validly existing
under the laws of its jurisdiction of organization;

 
 
(b)
Each of the parties to the Loan Documents has the necessary right, power and
authority to execute and deliver, and perform its obligations under, the Loan
Documents; the transactions therein contemplated have been duly authorized by
all parties thereto; the Loan Documents have been duly executed, delivered and
accepted by all parties thereto, other than the Borrower; and the Loan Documents
constitute the legal, valid and binding obligations of all parties thereto,
other than the Borrower;

 
 
(c)
There is no oral or written agreement, understanding, course of dealing or usage
of trade that affects the rights and obligations of the parties set forth in the
Loan Documents or that would have an effect on the opinions expressed herein;
there are no judgments, decrees or orders that impair or limit the ability of
the Borrower to enter into, execute and deliver and perform, observe and be
bound by the Loan Documents and the transactions contemplated therein (however,
we have no knowledge of any such judgments, decrees or orders); all material
terms and conditions of the relevant transactions are correctly and completely
reflected in the Loan Documents; and there has been no waiver of any of the
provisions of the Loan Documents by conduct of the parties or otherwise; and

 
 
(d)
All natural persons who are signatories to the Loan Documents or the other
documents reviewed by us were legally competent at the time of execution; all
signatures on the Loan Documents and the other documents reviewed by us are
genuine; the copies of all documents submitted to us are accurate and complete,
each such document that is original is authentic, and each such document that is
a copy conforms to an authentic original; and the documents executed and
delivered by the parties are in substantially the same form as the forms of
those documents that we have reviewed in rendering this opinion.

 


 
Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:
 

 
 

--------------------------------------------------------------------------------

 


[logo2.jpg]
 
December 15, 2015
Page 3
 
 
1.           The execution and delivery of, and performance by the Borrower of
its obligations under, the Loan Documents, and the consummation of the
transactions contemplated thereby, do not: (a)  result in a violation of any
applicable law, statute, rule or regulation of the United States or the State of
New York (other than those laws, rules, and regulations specifically excluded
below or otherwise specifically addressed in this opinion) which, in our
experience, is normally applicable to transactions of the type contemplated by
the Loan Documents, without our having made any special investigation as to the
applicability of any specific law, rule or regulation, or (b) constitute an
event of default under or result in a breach or violation of the Indenture,
dated as of January 8, 2007, between the Borrower and U.S. Bank National
Association, as trustee, and the notes issued thereunder from time to time.
 
2.           The Loan Documents have been duly executed and delivered on behalf
of the Borrower.
 
3.           The Amended Five Year Credit Agreement is, and after giving effect
to the borrowings evidenced thereby, the Notes will be, the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms.
 
*           *           *
 
The opinions set forth above are subject to the following additional assumptions
and qualifications:
 
A.           Wherever we indicate that our opinion with respect to the existence
or absence of facts is “to our knowledge” or with reference to matters of which
we are aware or which are known to us, or with similar qualification, our
opinion is, with your permission, based solely on the current conscious
awareness of the individual attorneys in this firm who have participated
directly and substantively in the specific financing transaction to which this
opinion relates and without any special or additional investigation undertaken
for purposes of this opinion.
 
B.           Our opinion is limited as follows:
 
(i)           Our opinion in paragraph 3 above as to enforceability is subject
to applicable bankruptcy, receivership, reorganization, insolvency, moratorium,
fraudulent conveyance or transfer, preference and other laws and judicially
developed doctrines relating to or affecting creditors’ or secured creditors’
rights and remedies generally.
 
(ii)           Our opinion in paragraph 3 above as to enforceability is subject
to the effect of general principles of equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether such principles are considered in a proceeding in equity or at law),
and limitations on the availability of specific performance, injunctive relief
and other equitable remedies.
 

 
 

--------------------------------------------------------------------------------

 


[logo2.jpg]
 
December 15, 2015
Page 4
 



 
(iii)           We express no opinion as to (a) Section 2.18 of the Amended Five
Year Credit Agreement insofar as it provides that any Lender purchasing a
participation from another Lender pursuant thereto may exercise set-off or
similar rights with respect to such participation and (b) the effect of the law
of any jurisdiction other than the States of Wisconsin and New York wherein any
Lender may be located or wherein enforcement of the Amended Five Year Credit
Agreement or the Notes may be sought that limits the rates of interest legally
chargeable or collectible.
 
(iv)           Our opinion in paragraph 3 above as to enforceability is subject
to the possibility that certain rights, remedies, waivers, and other provisions
of the Loan Documents may not be enforceable; nevertheless, such
unenforceability will not render any of the Loan Documents invalid as a whole or
preclude judicial enforcement of the obligation of the Borrower to repay the
principal, together with interest thereon (to the extent not deemed a penalty)
as provided in the Amended Five Year Credit Agreement and the Notes, or
acceleration of the obligation of the Borrower to repay such principal, together
with such interest, upon a material default under a material provision of the
Amended Five Year Credit Agreement.


(v)           Our opinion in paragraph 3 above as to enforceability is subject
to the requirement that the enforcing party act without breach of the peace, in
a commercially reasonable manner and in good faith in exercising its rights
under the Loan Documents.


C.           Except to the extent expressly set forth herein, we have not
examined the records of any Lender, the Agent, Borrower or any court or any
public, quasi public, private, or other office in any jurisdiction or the files
of our firm, and our opinions are subject to matters that an examination of such
records would reveal.


D.           We have made no examination of, and express no opinion as to
whether or not the Borrower is in compliance with any representations or
warranties, affirmative or negative covenants, or other obligations contained in
the Loan Documents.


E.           With respect to our opinions in paragraph 1(a), we express no
opinion as to compliance by the Borrower with federal or state laws, statutes,
and regulations generally applicable to the conduct of its business or as to
consents, approvals, or other actions by federal or state regulatory authorities
generally required for the conduct of its business.


F.           We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Borrower to the extent expressly set forth herein)
with any state, federal or other laws or regulations applicable to it or (ii)
the legal or regulatory status or the nature of the business of any party (other
than the Borrower to the extent expressly set forth herein).

 
 

--------------------------------------------------------------------------------

 


[logo2.jpg]
 
December 15, 2015
Page 5
 



G.           We express no opinion herein as to: (i) securities or blue sky laws
or regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.


H.           With respect to our opinions in paragraph 1(b), we have not
reviewed, and express no opinion as to, (i) financial covenants or ratios or
similar provisions requiring financial calculations, or any restriction or
limitation expressed as an amount or percentage, or determinations to ascertain
whether there is any breach of or default under any such provisions, or
(ii) provisions relating to the occurrence of a “material adverse effect” or
words of similar import.  Moreover, our opinions relating to those agreements
are based solely upon the plain meaning of their language without regard to
interpretation or construction that might be indicated by the laws governing
those agreements.


The opinions expressed herein are limited to the federal laws of the United
States and the internal laws of the State of New York in effect on the date
hereof as they presently apply, and we express no opinion herein as to the laws
of any other jurisdiction.  These opinions are given as of the date hereof, they
are intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees of any change in circumstances occurring after the
date hereof that would alter the opinions rendered herein.
 
This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein.  Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b)(i) of the Amended
Five Year Credit Agreement, and is being rendered solely for the benefit of the
addressees hereof and for the benefit of permitted transferees under the Amended
Five Year Credit Agreement.  This opinion may not be used or relied upon for any
other purpose, relied upon by any other party, or filed with or disclosed to any
governmental authority other than a court in connection with the enforcement or
protection of the rights or remedies of the Lenders or the Agent under the
Amended Five Year Credit Agreement or to a banking examiner or regulator in
connection with an examination of any Lender by such governmental authority,
without our prior written consent.
 




 
 

--------------------------------------------------------------------------------

 


[logo2.jpg]
 
December 15, 2015
Page 6
 

Very truly yours,






FOLEY & LARDNER LLP



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


OPINION OF GENERAL COUNSEL OF THE COMPANY




[ATTACHED]



 
 

--------------------------------------------------------------------------------

 
[slogo.jpg]



December 15, 2015


 
To each of the Lenders (as defined below) party to the Second Amended and
Restated Five Year Credit Agreement dated as of the date hereof among Snap-on
Incorporated, said Lenders parties thereto, and JPMorgan Chase Bank, N.A., and
to JPMorgan Chase Bank, N.A., as Agent (as defined below) for said Lenders
 



Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 4.01(b)(ii) of the Second
Amended and Restated Five Year Credit Agreement, dated as of the date hereof
(the “Amended Five Year Credit Agreement”), among Snap-on Incorporated (the
“Borrower”), the Lenders parties thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as Administrative Agent for said Lenders (“Agent”).  All capitalized
definitional terms used and not defined herein have the meanings assigned to
them in the Amended Five Year Credit Agreement.
 
In my capacity as Vice President, General Counsel and Secretary of the Borrower,
I am familiar with the Amended Five Year Credit Agreement.  I have examined the
following documents:
 
a.  
The Amended Five Year Credit Agreement;

 
b.  
Each promissory note dated as of the date hereof, if any, made by the Borrower
and payable to the order of a Lender, as contemplated by Section 2.10(d) of the
Amended Five Year Credit Agreement (the “Notes”);

 
c.  
The Restated Certificate of Incorporation and amendments thereto and the Amended
and Restated Bylaws of the Borrower;

 
d.  
A certificate, dated as of a recent date, of the Secretary of State of the State
of Delaware certifying to the legal existence and the good standing of the
Borrower in Delaware;

 
e.  
Resolutions of the Board of Directors of the Borrower, authorizing its officers
to enter into the Amended Five Year Credit Agreement; and

 
f.  
Such other documents, instruments and certificates (including, but not limited
to, certificates of public officials and officers of the Borrower) as I have
considered necessary for purposes of this opinion.

 

Snap-on Incorporated
2801 – 80th Street Ÿ Kenosha, WI 53143 Ÿ 262.656.5560
Irwin.M.Shur@snapon.com
 
 

--------------------------------------------------------------------------------

 
December 15, 2015
Page 2
 
 
In such examination I have assumed the genuineness of all signatures, the
authenticity of all documents submitted to me as originals and the conformity to
original documents of all documents submitted to me as copies, certified or
otherwise.  I have assumed the due execution and delivery, pursuant to due
authorization, of the Amended Five Year Credit Agreement by the Lenders and
Agent.  I have assumed that the Amended Five Year Credit Agreement constitutes
the legal, valid and binding obligations of each of the parties thereto, other
than the Borrower, enforceable against such parties in accordance with its
terms.
 
Insofar as this opinion relates to factual matters, information with respect to
which is in the possession of the Borrower, I have made inquiries to the extent
I believe reasonable with respect to such matters, and have relied upon
representations made to me by one or more officers or employees of the Borrower,
and nothing has come to my attention leading me to question the accuracy of such
information.
 
No opinion is expressed as to (i) Section 2.18 of the Amended Five Year Credit
Agreement insofar as it provides that any Lender purchasing a participation from
another Lender pursuant thereto may exercise set-off or similar rights with
respect to such participation and (ii) the effect of the law of any jurisdiction
other than the State of Wisconsin wherein any Lender may be located or wherein
enforcement of the Amended Five Year Credit Agreement or the Notes may be sought
that limits the rates of interest legally chargeable or collectible.
 
The opinion in paragraph 1 below, insofar as it relates to the legal existence
and good standing of the Borrower as a corporation incorporated or qualified in
the jurisdiction referred to therein, is based solely on the certificate
referred to above and is limited accordingly.
 
Further, for purposes of this opinion I have assumed that “material” (and
derivations thereof) is defined as affecting not less than 10% of the
consolidated assets of the Borrower and its Subsidiaries.
 
The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of Delaware in effect on the date hereof as
they presently apply, and I express no opinion herein as to the laws of any
other jurisdiction.  I am not licensed to practice law in the State of Delaware,
do not purport to be an expert on the laws of the State of Delaware and did not
consult local counsel in Delaware.  I am admitted to the bar in the
Commonwealths of Pennsylvania and Virginia only, and this opinion as it relates
to the laws of the State of Delaware is based solely on my general legal
knowledge.
 
I note that various issues concerning (among other things) certain
enforceability matters are addressed in the opinion dated the date hereof of
Foley & Lardner LLP, special counsel to the Borrower, separately provided to
you, and I express no opinion with respect to those matters (and I have, with
your permission, relied in this opinion on such opinion of Foley & Lardner LLP
as to such matters without independent verification of the substance of such
opinion).
 

Snap-on Incorporated
2801 – 80th Street Ÿ Kenosha, WI 53143 Ÿ 262.656.5560
Irwin.M.Shur@snapon.com
 
 

--------------------------------------------------------------------------------

 
December 15, 2015
Page 3
 
 
Based on the foregoing I am of the opinion that:
 
1.  
Based solely on a certificate of the Delaware Secretary of State, the Borrower
is a corporation validly existing and in good standing under the laws of the
State of Delaware.

 
2.  
The execution, delivery and performance by the Borrower of the Amended Five Year
Credit Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Borrower.

 
3.  
The execution and delivery of the Amended Five Year Credit Agreement by the
Borrower and the performance by the Borrower of its obligations thereunder and
the borrowings therein provided for, its issuance of its Notes and performance
of each and all of the matters and things therein provided are within the
corporate power of the Borrower and do not conflict with or result in any
violation of the Borrower’s Restated Certificate of Incorporation or Amended and
Restated Bylaws, or, to the best of my knowledge after due inquiry, any
applicable law or regulation, decree, order, judgment, injunction.

 
4.  
The execution and delivery of the Amended Five Year Credit Agreement by the
Borrower and the performance by the Borrower of its obligations thereunder and
the borrowings therein provided for, its issuance of its Notes and performance
of each and all of the matters and things therein provided to the best of my
knowledge, after due inquiry, do not conflict with, result in a breach or
termination of, or constitute a default under any (a) any indenture, loan
agreement, credit agreement or other material agreement evidencing indebtedness
for borrowed money to which the Borrower is a party or by which the Borrower or
any of its properties is bound or (b) any material contract listed in the
exhibit index of the Annual Report (as defined below) or filed as material
contracts with the Quarterly Reports (as defined below), in the case of each of
the foregoing clauses (a) and (b) other than the Indenture, dated as of January
8, 2007, between the Borrower and U.S. Bank National Association, as trustee,
and the notes issued thereunder from time to time (as to which I express no
opinion).

 
5.  
No action by, notice to or filing with, or consent, authorization or approval
of, any governmental authority or regulatory body is required in connection with
the Borrower’s execution, delivery and performance of the Amended Five Year
Credit Agreement and the Notes, except (a) such as have been duly obtained or
made and are in full force and effect and/or (b) disclosure filings that are
required to be made with the Securities and Exchange Commission in connection
with the transactions contemplated by the Amended Five Year Credit Agreement.

 

Snap-on Incorporated
2801 – 80th Street Ÿ Kenosha, WI 53143 Ÿ 262.656.5560
Irwin.M.Shur@snapon.com
 
 

--------------------------------------------------------------------------------

 
December 15, 2015
Page 4
 



6.  
There is no litigation or governmental proceeding pending, or to the best of my
knowledge, threatened against the Borrower or any Subsidiary which could
reasonably be expected to (a) except as disclosed in the Borrower’s (i) Annual
Report on Form 10-K for the fiscal year ended January 3, 2015, as filed with the
Securities and Exchange Commission on February 12, 2015 (the “Annual Report”);
(ii) Quarterly Report on Form 10-Q for the fiscal quarter ended April 4, 2015,
as filed with the Securities and Exchange Commission on April 23, 2015; (iii)
Quarterly Report on Form 10-Q for the fiscal quarter ended July 4, 2015, as
filed with the Securities and Exchange Commission on July 23, 2015; and/or (iv)
Quarterly Report on Form 10-Q for the fiscal quarter ended October 3, 2015, as
filed with the Securities and Exchange Commission on October 22, 2015 (such
quarterly filings, the “Quarterly Reports”), materially adversely affect the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
(for the avoidance of doubt, “materially” as used herein has the meaning
assigned on page 2 of this opinion) or (b) impair the validity or enforceability
of the Amended Five Year Credit Agreement or the Notes or (c) materially impair
the ability of the Borrower to perform its obligations under the Amended Five
Year Credit Agreement or the Notes.

 
7.  
The Borrower is not an “investment company” or a company controlled by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 
*           *           *
 
The foregoing opinions are subject to the following additional assumptions and
qualifications:
 
A.           I have made no examination of, and express no opinion as to,
whether or not the Borrower is in compliance with any representations or
warranties, affirmative or negative covenants or other obligations contained in
the Amended Five Year Credit Agreement.
 
B.           I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Amended Five
Year Credit Agreement (other than the Borrower to the extent expressly set forth
herein) with any state, federal or other laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the Borrower to the extent expressly set forth herein).
 
C.           With respect to my opinions in paragraph 4, I have not reviewed,
and express no opinion as to, (i) financial covenants or ratios or similar
provisions requiring financial calculations, or any restriction or limitation
expressed as an amount or percentage, or determinations to ascertain whether
there is any breach of or default under any such provisions, or (ii) provisions
relating to the occurrence of a “material adverse effect” or words of similar
import.  Moreover, my opinions relating to those agreements are based solely
upon the plain meaning of their language without regard to interpretation or
construction that might be indicated by the laws governing those agreements.
 

Snap-on Incorporated
2801 – 80th Street Ÿ Kenosha, WI 53143 Ÿ 262.656.5560
Irwin.M.Shur@snapon.com
 
 

--------------------------------------------------------------------------------

 
December 15, 2015
Page 5
 



D.           I express no opinion herein as to: (i) securities or blue sky laws
or regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.
 
These opinions are given as of the date hereof, they are intended to apply only
to those facts and circumstances that exist as of the date hereof, and I assume
no obligation or responsibility to update or supplement these opinions to
reflect any facts or circumstances that may hereafter come to my attention or
any changes in laws that may hereafter occur, or to inform the addressees of any
change in circumstances occurring after the date hereof that would alter the
opinions rendered herein.
 
This opinion is provided solely for your benefit and for the benefit of your
permitted transferees under the Amended Five Year Credit Agreement.  This
opinion may not be used or relied upon for any other purpose, relied upon by any
other party (other than Foley & Lardner LLP in connection with the issuance of
their opinion referenced above), or filed with or disclosed to any governmental
authority other than a court in connection with the enforcement or protection of
the rights or remedies of the Lenders or the Agent under the Amended Five Year
Credit Agreement or to a banking examiner or regulator in connection with an
examination of any Lender by such governmental authority, without my prior
written consent.
 
Very truly yours,




Irwin M. Shur
Vice President, General Counsel and Secretary


 

Snap-on Incorporated
2801 – 80th Street Ÿ Kenosha, WI 53143 Ÿ 262.656.5560
Irwin.M.Shur@snapon.com
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Second Amended and Restated
Five Year Credit Agreement, dated as of December 15, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Snap-on Incorporated (the “Company”), the Subsidiary Borrowers from time
to time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
 
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
 
2.           The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
 
3.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
4.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
5.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 

 
 

--------------------------------------------------------------------------------

 



 


 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
[INSERT NAME OF INCREASING LENDER]
 
 
By:   ________________________________                                   
Name:
Title:
 
Accepted and agreed to as of the date first written above:
 
SNAP-ON INCORPORATED
 
 
By:   __________________________________                                                             
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
By: 
__________________________________                                                               
Name:
Title:
 

 
2

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Second Amended and Restated
Five Year Credit Agreement, dated as of December 15, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Snap-on Incorporated (the “Company”), the Subsidiary Borrowers from time
to time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
 
2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.08 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
 
3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
 
[___________]
 

 
 

--------------------------------------------------------------------------------

 
 
4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 
5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
 
6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF AUGMENTING LENDER]
 
 
By:   ________________________________                                   
Name:
Title:
 
 
Accepted and agreed to as of the date first written above:
 
SNAP-ON INCORPORATED
 
 
By:   __________________________________                                                             
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
By: 
__________________________________                                                               
Name:
Title:

 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT D-1
 
[FORM OF]


 
COMPETITIVE BID NOTE
 
 
[insert principal amount]
Dated:  ___________, 20­__

 
                                FOR VALUE RECEIVED, the undersigned, SNAP-ON
INCORPORATED, a Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to
the order of [LENDER] (the “Lender”) for the account of its applicable lending
office, pursuant to that certain Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 among the Borrower, the Lender and
certain other lenders parties thereto, and JPMorgan Chase Bank, N.A., as
administrative agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), on _______________, 20__, the principal
amount of [_______________] [for a Competitive Loan in a Foreign Currency, list
currency and amount of such Loan].
 
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
 
Interest rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).
 
Both principal and interest are payable in lawful money of ________________.
 
This promissory note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.
 
Except as specifically otherwise provided in the Credit Agreement, the Company
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Competitive
Bid Note.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
 
SNAP-ON INCORPORATED
 
 
By________________________
 

Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
 
[FORM OF]


 
REVOLVING CREDIT NOTE
 
December 15, 2015
 
FOR VALUE RECEIVED, the undersigned, SNAP-ON INCORPORATED, INC., a Delaware
corporation (the “Company”), HEREBY PROMISES TO PAY to the order of [LENDER]
(the “Lender”) the outstanding principal balance of the Lender’s Loans, together
with interest thereon, at the rate or rates, in the amounts and at the time or
times set forth in the Second Amended and Restated Five Year Credit Agreement
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of December 15, 2015, by and among the
Company, the Subsidiary Borrowers party thereto, the Lenders party thereto, the
Documentation Agents, the Syndication Agents and JPMorgan Chase Bank, N.A., as
the Administrative Agent, in each case at such place as the Administrative Agent
may specify from time to time, in lawful money of the United States of America
in immediately available funds.
 
Capitalized terms used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.
 
The Loans evidenced by this Note are prepayable in the amounts, and on the
dates, set forth in the Credit Agreement.  This Note is one of the Notes under,
and as such term is defined in, the Credit Agreement, and is subject to, and
should be construed in accordance with, the provisions thereof, and is entitled
to the benefits set forth in the Loan Documents.
 
The Lender is hereby authorized to record on the schedule annexed hereto and any
continuation sheets which the Lender may attach thereto (a) the date and amount
of each Loan made by such Lender, (b) the character of each Loan as one or more
ABR Borrowings, one or more Eurocurrency Borrowings, or a combination thereof,
(c) the Interest Period and Adjusted LIBO Rate applicable to each Eurocurrency
Borrowing, and (d) the date and amount of each conversion of, and each payment
or prepayment of principal of, each Loan.  No failure to so record or any error
in so recording shall affect the obligation of the Company to repay the Loans,
together with interest thereon, as provided in the Credit Agreement, and the
outstanding principal balance of the Loans as set forth in such schedule shall
be presumed to be correct absent manifest error.
 
Except as specifically otherwise provided in the Credit Agreement, the Company
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.
 

 
 

--------------------------------------------------------------------------------

 



SNAP-ON INCORPORATED
 


By:                                                                
Name:
Title:

 
 

--------------------------------------------------------------------------------

 



SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS
 


 
 
Date
Amount of Loan
Type of
Loan Currency
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                               
                                                                             



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
LIST OF CLOSING DOCUMENTS
 
 
SNAP-ON INCORPORATED
CERTAIN SUBSIDIARY BORROWERS


CREDIT FACILITIES


December 15, 2015


LIST OF CLOSING DOCUMENTS1
 




A.           LOAN DOCUMENTS


1.
Second Amended and Restated Five Year Credit Agreement (the “Credit Agreement”)
by and among Snap-on Incorporated, a Delaware corporation (the “Company”), the
Subsidiary Borrowers from time to time parties thereto (collectively with the
Company, the “Borrowers”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”), evidencing a revolving credit facility to the Borrowers from the
Lenders in an initial aggregate principal amount of $700,000,000.



SCHEDULES


Schedule 2.01                           --           Commitments
Schedule 2.05                           --           Swingline Sublimits
Schedule 6.01                          --           List of Existing Liens


EXHIBITS


Exhibit A                                   --           Form of Assignment and
Assumption
Exhibit B-1                                --           Form of Opinion of Foley
& Lardner LLP
Exhibit B-2                                --           Form of Opinion of
General Counsel of the Company
Exhibit C-1                                --           Form of Increasing
Lender Supplement
Exhibit C-2                                --           Form of Augmenting
Lender Supplement
Exhibit D-1                                --           Competitive Bid Note
Exhibit D-2                                --           Revolving Credit Note
Exhibit E                                    --           List of Closing
Documents
Exhibit F-1                                --           Form of Borrowing
Subsidiary Agreement
Exhibit F-2                                --           Form of Borrowing
Subsidiary Termination
Exhibit G-1                                --           Form of Borrowing
Request
Exhibit G-2                                --           Form of Interest
Election Request
Exhibits H-1-4                           --           Form of U.S. Tax
Certificates



--------------------------------------------------------------------------------

 
1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel

 
 

--------------------------------------------------------------------------------

 

 


2.
Notes executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.10(d) of the Credit Agreement.



B.           CORPORATE DOCUMENTS


3.
Certificate of the Secretary or an Assistant Secretary of the Company certifying
(i) that there have been no changes in the Certificate of Incorporation or other
charter document of the Company, as attached thereto and as certified as of a
recent date by the Secretary of State (or other applicable governmental
authority) of the jurisdiction of its organization, since the date of the
certification thereof by such secretary of state (or other authority), (ii) the
By-Laws or other applicable organizational document, as attached thereto, of the
Company as in effect on the date of such certification, (iii) resolutions of the
Board of Directors or other governing body of the Company authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of the
Company authorized to sign the Loan Documents to which it is a party, and
authorized to request Borrowings and/or LC Disbursements under the Credit
Agreement.



4.
Good Standing Certificate for the Company from the Secretary of State (or other
applicable governmental authority) of the jurisdiction of its organization.





C.           OPINIONS


5.           Opinion of Foley & Lardner LLP, counsel for the Company.


6.           Opinion of Irwin M. Shur, General Counsel of the Company.




D.           CLOSING CERTIFICATES AND MISCELLANEOUS


7.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
and (ii) no Default has occurred and is then continuing.




 
2

--------------------------------------------------------------------------------

 

EXHIBIT F-1




[FORM OF]
 
BORROWING SUBSIDIARY AGREEMENT
 
BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Snap-on Incorporated,
a Delaware corporation (the “Company”), [Name of Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  Under the
Credit Agreement, the Lenders have agreed, upon the terms and subject to the
conditions therein set forth, to make Loans to certain Subsidiary Borrowers
(collectively with the Company, the “Borrowers”), and the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Subsidiary Borrower.  In addition, the New Borrowing Subsidiary hereby
authorizes the Company to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement.  [Notwithstanding the preceding sentence,
the New Borrowing Subsidiary hereby designates the following officers as being
authorized to request Borrowings under the Credit Agreement on behalf of the New
Subsidiary Borrower and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party: [______________].]
 
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that
date.  [INSERT OTHER PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR
ITS COUNSELS]  The Company agrees that the guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary.  Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “Subsidiary
Borrower” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 


 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
 

 
SNAP-ON INCORPORATED
 
By: _________________________________
          Name:
          Title:
     
[NAME OF NEW BORROWING SUBSIDIARY]
 
By: _________________________________
          Name:
          Title:
     
JPMORGAN CHASE BANK, N.A. as
        Administrative Agent
 
 
By: _________________________________
          Name:
          Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2
 
 
[FORM OF]
 
BORROWING SUBSIDIARY TERMINATION
 
JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
[__________]
[__________]
Attention:  [__________]


[Date]
 
Ladies and Gentlemen:
 
The undersigned, Snap-on Incorporated (the “Company”), refers to the Second
Amended and Restated Five Year Credit Agreement dated as of December 15, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
 
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable by the Terminated Borrowing Subsidiary under the Credit Agreement)
pursuant to the Credit Agreement shall have been paid in full, provided that the
Terminated Borrowing Subsidiary shall not have the right to make further
Borrowings under the Credit Agreement.]
 


 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 



 
Very truly yours,
SNAP-ON INCORPORATED
 
By: _________________________________
          Name:
          Title:





Copy to:  JPMorgan Chase Bank, N.A.
                 10 South Dearborn Street
                 Chicago, Illinois  60603





 
2

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 


 
FORM OF BORROWING REQUEST
 
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]5


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
 
Re:  Snap-on Incorporated
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Revolving
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] specifies the following
information with respect to such Revolving Borrowing requested hereby:

 
1.  
Name of Borrower:  __________

 
2.  
Aggregate principal amount of Borrowing:6  __________

 
3.  
Date of Borrowing (which shall be a Business Day):  __________

 
4.  
Type of Borrowing (ABR or Eurocurrency):  __________

 



--------------------------------------------------------------------------------

 
5 If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).
 
6 Not less than applicable amounts specified in Section 2.02(c).

 
 

--------------------------------------------------------------------------------

 

 
5.  
Interest Period and the last day thereof (if a Eurocurrency
Borrowing):7  __________

 
6.  
Agreed Currency:  __________________

 
7.  
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  _______________________

 
[Signature Page Follows]



--------------------------------------------------------------------------------

 
7 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]8 4.02 of the Credit Agreement are satisfied
as of the date hereof.


 
Very truly yours,


[SNAP-ON INCORPORATED,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]




By:______________________________
Name:
Title:





--------------------------------------------------------------------------------

 
8 To be included only for Borrowings on the Effective Date.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G-2
 


 
FORM OF INTEREST ELECTION REQUEST
 
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
 
[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
 
Facsimile: ([__]) [__]-[_____]]1
 
Re:  Snap-on Incorporated
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to convert an
existing Revolving Borrowing under the Credit Agreement, and in that connection
the [undersigned Borrower][Company, on behalf of [Subsidiary Borrower],]
specifies the following information with respect to such conversion requested
hereby:

 
1.  
List Borrower, date, Type, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing:  _________

 
2.  
Aggregate principal amount of resulting Borrowing:  _________

 
3.  
Effective date of interest election (which shall be a Business Day):  _________

 
4.  
Type of Borrowing (ABR or Eurocurrency):  _________

 
5.  
Interest Period and the last day thereof (if a Eurocurrency
Borrowing):2  _________

 
6.  
Agreed Currency:  _______________

 
[Signature Page Follows]

--------------------------------------------------------------------------------

 
1 If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).
 
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 
 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
[SNAP-ON INCORPORATED,
as the Company]
[SUBSIDIARY BORROWER,
as a Borrower]
 
 
By:______________________________
Name:
Title:
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For A Foreign Lender That, For U.S. Federal Income Tax Purposes, Is Neither
Treated As A Partnership Nor Treated As A Disregarded Entity That Is Owned By A
Partnership)
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it (or, in the event that it is a
Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) is (a) not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (b) not a ten percent
shareholder of any applicable Borrower within the meaning of Section
871(h)(3)(B) of the Code and (c) not a controlled foreign corporation related to
any applicable Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and applicable Borrower
with a certificate of the non-U.S. person status of the undersigned (or, in the
event that the undersigned is a Disregarded Entity, the Person that is treated
for U.S. federal income tax purposes as being the sole owner of the undersigned)
on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2
 
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For A Foreign Participant That, For U.S. Federal Income Tax Purposes, Is
Neither Treated As A Partnership Nor Treated As A Disregarded Entity That Is
Owned By A Partnership)
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it (or, in the event that it is a Disregarded Entity, the Person that is treated
for U.S. federal income tax purposes as being the sole owner of the undersigned)
is (a) not a bank within the meaning of Section 881(c)(3)(A) of the Code, (b)
not a ten percent shareholder of any applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (c) not a controlled foreign corporation
related to any applicable Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of the
non-U.S. person status of the undersigned (or, in the event that the undersigned
is a Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-3
 
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For A Foreign Participant That, For U.S. Federal Income Tax Purposes, Is Either
Treated As A Partnership Or Treated As A Disregarded Entity That Is Owned By A
Partnership)
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) it is
the sole beneficial owner of such participation for purposes other than U.S.
federal income tax purposes, (iii) it (or, in the event that it is a Disregarded
Entity, the Person that is treated for U.S. federal income tax purposes as being
the sole owner of the undersigned) is not a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, and (iv) none of the
members of the undersigned (or, in the event that the undersigned is a
Disregarded Entity, none of the members of the Person that is treated for U.S.
federal income tax purposes as being the sole owner of the undersigned) is (a) a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (b) a ten percent shareholder of any applicable Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or (c) a controlled foreign
corporation related to any applicable Borrower as described in Section
881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the members of the
undersigned (or, in the event that the undersigned is a Disregarded Entity, from
each of the members of the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
such member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-4
 
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For A Foreign Lender That, For U.S. Federal Income Tax Purposes, Is Either
Treated As A Partnership Or Treated As A Disregarded Entity That Is Owned By A
Partnership)
 
Reference is hereby made to the Second Amended and Restated Five Year Credit
Agreement dated as of December 15, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Snap-on
Incorporated (the “Company”), the Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) it is the sole beneficial owner of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)) for purposes other than U.S.
federal income tax purposes, (iii) it (or, in the event that the undersigned is
a Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, and
(iv) none of the members of the undersigned (or, in the event that the
undersigned is a Disregarded Entity, none of the members of the Person that is
treated for U.S. federal income tax purposes as being the sole owner of the
undersigned) is (a) a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (b) a ten percent shareholder of any such
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or (c) a
controlled foreign corporation related to any applicable Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of the members of the undersigned (or, in the event that the undersigned is
a Disregarded Entity, from each of the members of the Person that is treated for
U.S. federal income tax purposes as being the sole owner of the undersigned)
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
Name:
Title:
 
Date:  __________, 20[__]
